Exhibit 10.40

 

DEED OF TRUST AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

DEED OF TRUST AND SECURITY AGREEMENT

 

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

1.    Payment of Indebtedness    8 2.    Covenants of Title    8 3.    Usury   
9 4.    Impositions    9 5.    Tax Deposits    10 6.    Change in Taxes    13 7.
   Insurance    13 8.    Insurance/Condemnation Proceeds    15 9.    Restoration
Following Fire and Other Casualty or Condemnation    17 10.    Disposition of
Condemnation or Insurance Proceeds    22 11.    Fire and Other Casualty;
Self-Help    23 12.    Rent Insurance Proceeds    24 13.    Repair; Alterations;
Waste; Environmental    24 14.    Environmental Indemnification    25 15.   
Independence of Security    26 16.    No Other Liens    26 17.    Management   
27 18.    Intentionally Deleted.    28 19.    Sidewalks, Municipal Charges    28
20.    Assignment of Rents and Leases/Future Leases/Obligations of Lessor    28
21.    Leases; Foreclosure    28 22.    Operating Agreement/Easement Agreements
   29 23.    Events of Default    29 24.    Remedies Upon Default    31 25.   
Receiver    36 26.    Foreclosure of Personalty    37 27.    Prepayment Premiums
   37 28.    Acceleration Interest    38 29.    Late Charge    38 30.    Waiver
of Statutory Rights.    39 31.    Security Interest    39 32.    Right of Entry
   40 33.    Estoppel Certificate    41 34.    Annual Statements    41 35.   
Rights Cumulative    43 36.    Subrogation    43 37.    No Waiver    43 38.   
Deed of Trust Extension    43 39.    Indemnification    43 40.    Nonrecourse   
44 41.    Attorneys’ Fees    46 42.    Administrative Fees    46 43.   
Trustee’s Costs and Expenses; Governmental Charges    47 44.    Protection of
Security; Costs and Expenses    47 45.    Notices    48 46.    Release    49 47.
   Applicable Law    49 48.    Tenancy at Will    49

 



--------------------------------------------------------------------------------

49.    Substitution of Trustee    49 50.    Indemnification of Trustee    50 51.
   Other    50 52.    Invalidity    50 53.    Captions    50 54.   
Modifications    50 55.    Bind and Inure    51 56.    Replacement of Note    51
57.    Time of the Essence    51 58.    Business Day    51 59.    Rights and
Remedies of Sureties    51

 

EXHIBIT A - Legal Description

 



--------------------------------------------------------------------------------

AFTER RECORDING, RETURN TO:

 

Janis H. Loegering, Esq.

Locke Liddell & Sapp LLP

2200 Ross Avenue, Suite 2200

Dallas, Texas 75201-6776

 

DEED OF TRUST AND SECURITY AGREEMENT

 

STATE OF TEXAS

   §      §

COUNTY OF DALLAS

   §

 

THIS DEED OF TRUST AND SECURITY AGREEMENT (this “Deed of Trust”) is made as of
the 9th day of September, 2004 by HH DFW HOTEL ASSOCIATES, L.P., a Delaware
limited partnership and having its principal place of business at c/o Highland
Hospitality Corporation, 8405 Greensboro Drive, Suite 500, McLean, Virginia
22102 (“Borrower”) and HHC TRS OP LLC, a Delaware limited liability company,
having its principal place of business at c/o Hospitality Corporation, 8405
Greensboro Drive, Suite 500, McLean, Virginia 22102 (“Operating Tenant” and,
together with Borrower, collectively referred to herein as “Grantor”), to JANIS
H. LOEGERING, TRUSTEE, subject to substitution as provided in Section 49 (herein
referred to as “Trustee”), in favor of CONNECTICUT GENERAL LIFE INSURANCE
COMPANY, a Connecticut corporation, having its principal place of business at
c/o CIGNA Realty Investors, 280 Trumbull Street, Hartford, Connecticut 06103,
Attention: Debt Asset Management, H-11G (hereinafter referred to as
“Beneficiary”).

 

W I T N E S S E T H:

 

THAT, to secure (i) payment to Beneficiary of the principal indebtedness of
Thirty-Eight Million and No/100 Dollars ($38,000,000.00), together with interest
thereon (the “Loan”), as evidenced by that certain Promissory Note of even date
herewith in the original principal amount of Thirty-Eight Million and No/100
Dollars ($38,000,000.00) from Borrower, payable to Beneficiary (the “Note”), and
any renewals, extensions or modifications thereof (including, without
limitation, any modification increasing the Interest Rate (defined in the Note),
the principal amount, the monthly payments or extending the maturity date) with
the final payment of the entire outstanding balance of the Note being due and
payable on October 1, 2011, in and by which Note the Grantor promises to pay the
said principal indebtedness and interest at the

 



--------------------------------------------------------------------------------

rate and in installments as provided in the Note, (ii) the performance of the
covenants herein contained and the payment of any monies expended by Beneficiary
in connection therewith, (iii) the payment of all obligations and the
performance of all covenants of Grantor under any other loan documents,
agreements or instruments between Grantor and Beneficiary given in connection
with or related to this Deed of Trust or the Note and (iv) any and all
additional advances made by Beneficiary to protect or preserve the Security
(hereinafter defined) or the security interest created hereby on the Security,
or for taxes, assessments, or insurance premiums as hereinafter provided or for
performance of any of Grantor’s obligations hereunder or for any other purpose
provided herein (whether or not the original Grantor remains the owner of the
Security at the time of such advances) (all of the aforesaid indebtedness and
obligations being herein called the “Indebtedness”, and all of the documents,
agreements and instruments now or hereafter evidencing or securing the repayment
of, or otherwise pertaining to, the Indebtedness being herein collectively
called the “Loan Documents”), Grantor does hereby mortgage, grant, bargain,
sell, assign, pledge, transfer, and convey unto Trustee and to Trustee’s
successors and assigns, in trust, with power of sale and right of entry and
possession forever, all of the following described land, improvements real and
personal property, rents and leases, and all of its estate, right, title and
interest therein and thereto (hereinafter collectively called the “Security”):

 

The real property described in Exhibit A attached hereto and made a part hereof,
situated, lying and being in the City of Irving, County of Dallas and State of
Texas (the “Land”);

 

TOGETHER with all buildings and other improvements now or hereafter located on
the Land or any part thereof including but not limited to, all extensions,
betterments, renewals, renovations, substitutes and replacements of, and all
additions and appurtenances to the Security (the “Improvements”);

 

TOGETHER with all of the right, title and interest, if any, of Grantor in and to
the land lying in the bed of any street, road, highway or avenue in front of or
adjoining the Land to the center lines thereof;

 

TOGETHER with (to the extent assignable) all of the right, title and interest,
if any, that Grantor may have in the right to use, in connection with the
operation of the Security, the name “DFW Marriott” and any other name similar
thereto, and any other licenses, trademarks, service marks or trade names, and
good will associated therewith, used in connection with the Security;

 



--------------------------------------------------------------------------------

TOGETHER with all easements now or hereafter located on or appurtenant to the
Land and/or Improvements or under or above the same or any part thereof,
rights-of-way, licenses, permits, approvals, and privileges, belonging or in any
way appertaining to the Land and/or Improvements including without limitation
(i) any drainage ponds or other like drainage areas not located on the Land
which may be required for water run-off, (ii) any easements necessary to obtain
access from the Land to such drainage areas, or to any other location to which
Grantor has a right to drain water or sewage, (iii) any land required to be
maintained as undeveloped land by the zoning rules and regulations applicable to
the Real Property, and (iv) any easements and agreements which are or may be
established to allow inter alia, parking (whether on-site or off-site),
satisfactory ingress to, egress from and operation of the Real Property, and any
other easement agreement or covenant or benefit as to land use (collectively,
the “Easement Agreements”);

 

TOGETHER with any and all awards heretofore made and hereafter to be made by any
municipal or other governmental authorities to the present and all subsequent
owners of the Security for the taking of all or any portion of the Security by
power of eminent domain, including, without limitation, awards for damage to the
remainder of the Security and any awards for any change or changes of grade of
streets affecting the Security, which said awards are hereby assigned to
Beneficiary, and Beneficiary, at its option, is hereby authorized, directed and
empowered to collect and receive the proceeds of any such awards from the
authorities making the same and to give proper receipts and acquittances
therefore, and, subject to the terms hereof, to apply the same toward the
payment of the Indebtedness, notwithstanding the fact that such amount may not
then be due and payable; and Grantor hereby covenants and agrees to and with
Beneficiary, upon request by Beneficiary, to make, execute and deliver, at
Grantor’s expense, any and all assignments and other instruments sufficient for
the purpose of assigning the aforesaid awards to or for the benefit of
Beneficiary, free, clear and discharged of any and all encumbrances of any kind
or nature whatsoever (all of the foregoing Land, Improvements, rights,
easements, rights-of-way, licenses, privileges, and awards, collectively, the
“Real Property”);

 



--------------------------------------------------------------------------------

TOGETHER with all proceeds, insurance or otherwise, paid for the damage done to
any of the Security and all proceeds of the conversion, voluntarily or
involuntarily, of any of the Security into cash or liquidated claims;

 

TOGETHER with all fixtures, machinery, equipment, furniture, goods, and every
other article of personal property, tangible and intangible, now or hereafter
attached to or used in connection with the Real Property, or placed on any part
thereof and whether or not attached thereto, appertaining or adapted to the use,
management, operation or improvement of the Real Property, insofar as the same
and any reversionary right thereto may now or hereafter be owned or acquired by
Grantor, including, but without limitation all goods, supplies, equipment,
appliances, implements, furniture, furnishings, fixtures, machinery, inventory
and construction materials and all personal property used in the operation of a
hotel on the Real Property, including, without limiting the generality of the
foregoing, all hotel furniture, furnishings and equipment, heating, lighting,
plumbing, ventilating, refrigerating, incinerating, elevator, escalator, air
conditioning and communication plants or systems with appurtenant fixtures;
vacuum cleaning systems; call systems; sprinkler systems and other fire
prevention and extinguishing apparatus and materials; all telephone, computer
and other electronic equipment and appurtenances thereto, including any software
owned by Grantor and necessary for the operation of the Security (except to the
extent the transfer thereof would cause a material breach of any licensing
agreement in connection therewith) but expressly excluding software that is
owned by or licensed to the Manager under the Management Agreement (as such
terms are defined below); and all other machinery, pipes, poles, appliances,
equipment, wiring, fittings, panels and fixtures; and any proceeds therefrom,
any replacements thereof or additions or accessions thereto; curtains,
draperies, hangings, televisions, radios, phonographs and stereo equipment,
pianos, organs, paintings, pictures, frames, sculptures, mirrors, lamps,
bric-a-brac, vases, ornaments, carpets, rugs, beds, springs, mattresses,
bedding, pillows, blankets, comforters, spreads, bed linens, vanities,
secretaries, bureaus, chiffonniers, chests, love seats, benches, night stands,
costumers, smoking stands, sand jars, statuary, china, glassware, table linens,
towels, bath mats, shower curtains, hollowware, flatware, cutlery, cooking,
baking, and other kitchen utensils and apparatus, crockery, kettles, pots, pans,
pails, toasters, mixers, trays, racks, electric irons and apparatus, bathroom
furniture and furnishings, hamperettes, cash registers, typewriters, typewriter
stands, adding machines, calculators, comptometers, multilith machines,
addressographs, graphotypes, time stamps, time recorders, posting machines,

 



--------------------------------------------------------------------------------

bookkeeping machines, checking machines, payroll machines, computer reservation
systems, accounting and other computer software, and other office and accounting
equipment, drills, presses, planers, saws, and other tools, scales, uniforms,
and all other tangible personal property used or to be used or placed or to be
placed in the rooms, halls, lounges, offices, lobbies, lavatories, basements,
cellars, vaults and other portions of said Real Property or any building or
buildings hereafter constructed or erected thereon, whether herein enumerated or
not, and whether or not contained in any such building, and which are used or
useful in the operation and maintenance thereof, or in the business conducted
therein, including the operation of any restaurants on the Real Property by or
on behalf of Grantor, including but not limited to all restaurant furnishings
and equipment, foodstuffs, and beverages, including (to the extent assignable or
transferable) wine and other alcoholic beverages owned by Grantor, and all
replacements and substitutions for all personal property from time to time be
located, placed, installed or used in or upon, or procured for use, or useful in
connection with the operation of the whole, or any useful part of, the Real
Property (the foregoing items of furniture, furnishings, fixtures and equipment
collectively are referred to as “FF&E”); provided, however, FF&E shall not
include any of the foregoing items which are owned by parties other than Grantor
including, but not limited to, any tenants of the Real Property or the operator
under any management agreement; and all building materials, supplies and other
property delivered to the Real Property for incorporation into the Improvements
thereon, all of which, to the extent permitted by law, are declared to be a part
of the realty and covered by the lien hereof, but said lien shall not cover any
fixture, machinery, equipment or article of personal property which is owned by
a tenant, provided said fixture, machinery, equipment or article of personal
property is not permanently affixed to the realty and may be removed without
material damage thereto and is not a replacement of any item which shall have
been subject to the lien hereof, but said lien shall include any other fixture,
machinery, equipment or article of personal property so incorporated into the
Improvements so as to constitute realty under applicable law, whether or not
owned by the Grantor;

 

TOGETHER with all of Grantor’s books of account and records relating to the
Security, including, without limitation, all information stored on computers and
software to the extent relating thereto;

 

TOGETHER with all (i) contracts, agreements, assignable permits and licenses,
including occupancy permits, business licenses and liquor licenses, warranties
and

 



--------------------------------------------------------------------------------

representations relating to or governing the use, occupancy, operation,
management, hotel group, name or chain affiliation and/or guest reservation
system, repair or service of the Real Property, (ii) all agreements with credit
card issuers, sponsors or administrators, (iii) all rights to payment for the
rental of guest rooms, banquet rooms, retail premises and other facilities on
the Real Property, (iv) all rights to payment from any credit/charge card
organization or entity such as or similar to, and including, without limitation,
the organizations or entities which sponsor and administer the American Express
Card, the Discovery Card, the Visa Card, the Carte Blanche Card, the Diners Club
card and the MasterCard; and (v) all leases, occupancy agreements, registration
and concession agreements, and commitments to provide rooms or facilities in the
future to the extent that they are not solely interests in real estate,
including all amendments, modifications and supplements to any of the foregoing;

 

TOGETHER with all cars, trucks, trailers, construction and earth moving
equipment and other vehicles owned by Grantor covered by a certificate of title
law of any state used in the operation of the Real Property and all tires and
other appurtenances to any of the foregoing;

 

TOGETHER with all contracts for sale and leases in the nature of sales of the
Real Property, or any portion thereof, now and hereafter entered into and all
right, title and interest of Grantor thereunder, including, without limitation,
cash or securities deposited thereunder to secure performance by the lessees or
contract purchasers; all letter of credit rights; all proceeds and revenues
arising from or out of the Real Property or any part thereof including, without
limitation, room revenues, banquet revenues and cancellation payments relating
to the use and enjoyment of the Real Property; all sanitary sewer, drainage,
water and utility service agreements benefiting the Real Property or any part
thereof, together with all accounts, accounts receivable, credit card receipts,
contract rights, reserve accounts required to be established hereunder or under
any management agreement affecting the Real Property; inventory, operating
supplies, general intangibles, documents, instruments and chattel paper and
proceeds of any of the foregoing arising from or in connection with the Real
Property, including all books and records in connection with the operations of
the Real Property; and all rights of Grantor under any leases, covenants,
agreements, restrictions or declarations recorded with respect to, or as an
appurtenance to, the Real Property or any part thereof (all of the tangible and
intangible personal property described in this and the previous five paragraphs
collectively, the “Personal Property”);

 



--------------------------------------------------------------------------------

TOGETHER with all of Grantor’s right, title and interest of in, to and under
that certain Lease Agreement dated as of substantially even date herewith (the
“Operating Lease”), by and between Borrower and Operating Tenant;

 

TOGETHER with all of Grantor’s right, title and interest as lessee in, to and
under any equipment or personal property leases (the “Personalty Leases”) for
the lease of any furniture, equipment and/or other personal property used by
Grantor in the operation of the Improvements or otherwise located on the Real
Property (the “Leased Personalty”).

 

TOGETHER with all of Grantor’s right, title and interest of in, to and under
that certain Amended and Restated Management Agreement dated December 29, 2001,
by and between Marriott Hotel Services, Inc., a Delaware corporation (“Manager”)
and Host Marriott, L.P., as assigned to and assumed by Operating Tenant by that
certain Assignment and Assumption dated as of May 10, 2004 (the “Management
Agreement”);

 

TOGETHER with all of the right, title and interest of Grantor in and to all and
singular the tenements, hereditaments and appurtenances belonging to or in any
way pertaining to the Security; all the estate, right, title and claim
whatsoever of Grantor, either in law or in equity, in and to the Security; and
any and all other, further or additional title, estate, interest or right which
may at any time be acquired by Grantor in or to the Security, and if Grantor
shall at any time acquire any further estate or interest in or to the Security,
the lien of this Deed of Trust shall attach, extend to, cover and be a lien upon
such further estate or interest automatically without further instrument or
instruments, and Grantor, upon request of Beneficiary, shall execute such
instrument or instruments as shall reasonably be requested by Beneficiary to
confirm such lien;

 

TO HAVE AND TO HOLD the Security, and each and every part thereof, unto the
Beneficiary and its successors and assigns, for the purposes and uses herein set
forth.

 

UPON THE TERMS AND SUBJECT TO THE CONDITIONS which are hereinafter set forth;

 

PROVIDED, HOWEVER, that if Grantor pays or causes to be fully and irrevocably
paid to Beneficiary all sums secured by this Deed of Trust on the dates and in
the manner provided in the Note and in this Deed of Trust, and observes and
performs all of the terms, conditions and obligations contained in this Deed of
Trust and the Note, then the estate, right, title and

 



--------------------------------------------------------------------------------

interest of the Beneficiary in and to the Security shall cease, and upon proof
being given to the satisfaction of the Beneficiary that the Indebtedness has
been paid or satisfied according to the terms of the Note, and that all of
Grantor’s obligations under this Deed of Trust have been fully satisfied, and
upon payment of all fees, costs, charges and liabilities chargeable to or
incurred by the Beneficiary pursuant to the Note or otherwise provided for in
this Deed of Trust, the Beneficiary shall, on receipt of a written request
therefore from Grantor, and at Grantor’s sole expense, (a) release and discharge
the lien of this Deed of Trust, (b) cause this Deed of Trust to be canceled and
marked “satisfied” of record, (c) deliver to Grantor the original Note and (d)
transfer and deliver to Grantor, without warranty, any security which is then
subject to the lien of this Deed of Trust and is in Beneficiary’s possession.

 

AND, Grantor hereby further covenants, agrees and warrants as follows:

 

1. Payment of Indebtedness. Grantor will pay the principal indebtedness and
interest thereon in accordance with the provisions of the Note and all
prepayment fees, late charges and fees required thereunder, and all extensions,
renewals, modifications, amendments and replacements thereof, and will keep and
perform all the covenants, promises and agreements, and pay all sums provided in
(i) the Note or any other promissory note or notes at any time hereafter issued
to evidence the Indebtedness, (ii) this Deed of Trust and (iii) any and all
other Loan Documents, all in the manner herein or therein set forth. If, at any
time in the future transfers shall occur such that Grantor shall become more
than one party, then each of the entities constituting a Grantor shall be fully
liable for such payment and performance, and such liability shall be joint and
several, subject to all of the terms and provisions of Section 40 of this Deed
of Trust.

 

2. Covenants of Title. Borrower has good and indefeasible fee simple title to
the entire Land, has absolute unencumbered title to the Improvements, the
Personal Property (other than the Leased Personalty) and the Personalty Leases,
and has good right and full power to sell, mortgage and convey the same; the
Security is free and clear of easements, restrictions, liens, leases and
encumbrances, except those easements, restrictions, liens, leases and
encumbrances listed on Schedule B of the policy or policies of title insurance
delivered to Beneficiary as of the recordation of this Deed of Trust (the
“Permitted Encumbrances”), to which this Deed of Trust is expressly subject, or
which may hereafter be created in accordance with the terms hereof; and Borrower
will warrant and defend title to the Security against all claims

 



--------------------------------------------------------------------------------

and demands whatsoever except the Permitted Encumbrances. Beneficiary shall have
the right, at its option and at such time or times as it, in its sole
discretion, shall deem necessary, to take whatever action it may deem necessary
to defend or uphold the lien of this Deed of Trust or otherwise enforce any of
the rights of Beneficiary hereunder or any obligation secured hereby, including
without limitation, the right to institute appropriate legal proceedings for
such purposes.

 

3. Usury. All agreements between Grantor and Beneficiary, whether now existing
or hereafter arising and whether written or oral, are hereby limited so that in
no contingency, whether by reason of acceleration of the maturity of the Note or
otherwise, shall the interest contracted for, charged or received by Beneficiary
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to Beneficiary in
excess of the maximum lawful amount, the interest payable to Beneficiary shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance Beneficiary shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal of the
Note and not to the payment of interest, or if such excessive interest exceeds
the unpaid balance of principal of the Note such excess shall be promptly
refunded to Grantor. All amounts paid or agreed to be paid to Beneficiary for
the use, forbearance, or detention of the Indebtedness, whether designated as
interest herein or judicially or otherwise interpreted or deemed to be interest,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full period until payment in full of the
principal (including the period of any renewal or extension of the Note) so that
the interest on the Note for such full period shall not exceed the maximum
amount permitted by applicable law. The terms “maximum amount permissible under
applicable law”, “the maximum lawful amount,” and similar terms refer to the law
in effect on the date of the first disbursement of the Note; provided that if it
subsequently becomes lawful to charge more interest on the Note, then such terms
shall refer to the maximum interest which may from time to time be lawfully
charged. This paragraph shall control all agreements with respect to the Loan
between Grantor and Beneficiary.

 

4. Impositions. Grantor shall pay, or cause to be paid pursuant to the
Management Agreement (or any Replacement Agreement, as defined below), not later
than thirty (30) days before the last day on which the same may be paid without
penalty or interest, all real estate

 



--------------------------------------------------------------------------------

taxes and payments due in lieu of real estate taxes (collectively, the “Real
Estate Taxes”) (unless there shall be in full force and effect a Tax Escrow
Agreement [defined in Section 5 hereinbelow] with respect to which Grantor shall
have performed its obligations), and any municipal sewer rents, municipal water
charges, municipal electric and all other municipal and governmental
assessments, rates, charges, or impositions which are secured by liens on the
Real Property (including the Real Estate Taxes, collectively hereinafter
referred to as “Impositions”) which now or hereafter are imposed by law upon the
Security, whether relating directly to the Security or to property adjoining or
abutting the Security. If any Imposition is not paid within the time hereinabove
specified, Beneficiary shall have the right to pay the same, together with any
penalty and interest thereon, and the amount or amounts so paid or advanced
shall forthwith be payable by Grantor to Beneficiary and shall be secured by the
lien of this Deed of Trust; but Grantor may in good faith contest, at Grantor’s
sole cost and expense, by proper legal proceedings, the validity or amount of
any Imposition, on the condition that Grantor first shall deposit with or
provide evidence to Beneficiary that Manager has escrowed an amount sufficient
to pay such contested Imposition, as security for the payment of such contested
item, an amount equal to the contested item plus all penalties and interest
which would be payable if Grantor is ultimately required to pay such contested
item, and on the further condition that no amount so contested may remain unpaid
for such length of time as shall permit the Security, or the lien thereon
created by the item being contested, to be sold for the nonpayment thereof, or
as shall permit an action, either of foreclosure or otherwise, to be commenced
by the holder of any such lien. Grantor will not claim any credit on, or make
any deduction from the Indebtedness by reason of the payment of, any Imposition.

 

Grantor hereby assigns to Beneficiary all rights of Grantor now or hereafter
arising in and to the refund of any Imposition and any interest thereon. If
following receipt of any such refund by Beneficiary there exists no Event of
Default hereunder, then Beneficiary shall pay over the same to Grantor promptly;
if there exists an Event of Default hereunder, Beneficiary may apply said refund
in reduction of the Indebtedness in whatever order Beneficiary may elect.

 

5. Tax Deposits. Grantor and Beneficiary have entered into a certain Real Estate
Tax Escrow and Security Agreement of even date herewith (the “Tax Escrow
Agreement”), the terms of which provide for the escrow and payments of money
with respect to Real Estate Taxes imposed on the Real Property under certain
circumstances as described therein.

 



--------------------------------------------------------------------------------

Notwithstanding the provisions of Section 4 hereof, Grantor covenants to perform
its obligations under the Tax Escrow Agreement and Beneficiary has agreed that
Grantor may perform its obligations under this Deed of Trust with respect to the
Real Estate Taxes in accordance with the Tax Escrow Agreement. During any period
that Grantor shall be in default under the Tax Escrow Agreement, or the Tax
Escrow Agreement shall be terminated for any reason, or in the event that the
Tax Escrow Agreement becomes ineffective or otherwise unenforceable, then the
balance of the terms and conditions of this Section 5 shall be applicable and
control with respect to the payment of Real Estate Taxes imposed on the Real
Property.

 

On receipt of the Activation Notice (as defined in the Tax Escrow Agreement),
Grantor shall thereafter deposit with Beneficiary, or with an escrow agent
selected by Beneficiary, commencing on the Activation Date (as defined in the
Tax Escrow Agreement) and on the first day of each calendar month thereafter
(each of which dates is hereinafter called the “monthly tax deposit date”) until
the payment in full of the Indebtedness, a sum equal to one-twelfth (1/12) of
the Real Estate Taxes to be levied, charged, assessed or imposed upon or for the
Security within one (1) year after said monthly tax deposit date. If on any
monthly tax deposit date the amount of Real Estate Taxes to be levied, charged,
assessed or imposed within the ensuing one year period shall not be fixed, such
amount for the purpose of computing the deposit to be made by Grantor hereunder,
shall be reasonably estimated by Beneficiary based upon prior payments of Real
Estate Taxes imposed on the Real Property, with appropriate adjustment when such
amount is fixed.

 

The sums deposited by Grantor under this Section 5 shall be held in an interest
bearing account with interest being retained by Beneficiary and free of trust
except to the extent, if any, that applicable law shall otherwise require and
applied in payment of the Real Estate Taxes when due. Grantor or Manager on
behalf of Grantor shall give thirty (30) days’ prior written notice to
Beneficiary in each instance when an Imposition is due, specifying the
Imposition to be paid and the amount thereof, the place of payment and the last
day on which the same may be paid in order to be within the time limit specified
in Section 4 hereof entitled “Impositions”.

 

Notwithstanding the foregoing provision, so long as Grantor holds title to and
controls the Security, Impositions are paid in full when due and there has
occurred no Event of Default, or any state of facts which, with the passage of
time or giving of notice, or both, would constitute an Event of Default under
the Loan Documents, the interest earned by such escrows, less reasonable escrow
costs, will be paid to Grantor on each real estate tax payment date.

 



--------------------------------------------------------------------------------

If for any reason the sums on deposit with Beneficiary as escrow agent under
this Section shall not be sufficient to pay any Real Estate Taxes within the
time specified in Section 4 hereof, then Grantor shall, on the earlier of (A)
three (3) Business Days prior to the date the payment of such Impositions
becomes delinquent or (B) within ten (10) Business Days after notice by
Beneficiary, deposit sufficient sums so that Beneficiary may pay such Real
Estate Taxes in full, together with any penalty and interest thereon.
Beneficiary may change its estimate of Real Estate Taxes for any period, on the
basis of a change in an assessment or tax rate or on the basis of a prior
miscalculation, in which event Grantor shall deposit with Beneficiary as escrow
agent within ten (10) Business Days after demand the amount of any excess of the
deposits which would theretofore have been payable under the revised estimate
over the sums actually deposited.

 

If any Real Estate Taxes shall be levied, charged, assessed or imposed upon or
for the Security, or any portion thereof, and if such Real Estate Taxes shall
also be a levy, charge, assessment or imposition upon or for any other premises
not covered by the lien of this Deed of Trust, then the computation of the
amounts to be deposited under this Section 5 shall be based upon the entire
amount of such Real Estate Taxes and Grantor shall not have the right to
apportion any deposit with respect to such Real Estate Taxes.

 

Upon an assignment of this Deed of Trust, Beneficiary shall have the right to
arrange to transfer all amounts deposited and still in its possession to the
assignee and Beneficiary shall thereupon be completely released from all
liability with respect to such deposit and Grantor or owner of the Security
shall look solely to the assignee or transferee in reference thereto.

 

Upon the payment in full by Grantor of the entire Indebtedness, any sums then
held by Beneficiary under this Section 5 shall be promptly refunded to Grantor.

 

All amounts deposited shall be held by Beneficiary as additional security for
the sums secured by this Deed of Trust, and Grantor hereby grants to Beneficiary
a security interest in such sums, and upon the occurrence of an Event of Default
hereunder Beneficiary may, in its sole and absolute discretion, apply said
amounts to the payment of the Indebtedness in whatever order Beneficiary may
elect.

 



--------------------------------------------------------------------------------

Immediately upon receipt of such by Grantor, Grantor shall deliver to
Beneficiary copies of all notices, demands, claims, bills, and receipts in
relation to the Impositions.

 

6. Change in Taxes. In the event any tax shall be due or become due and payable
to the United States of America, the State of Texas or any political subdivision
thereof with respect to the execution and delivery or recordation of this Deed
of Trust or any other Loan Document or the interest of Beneficiary in the
Security except for taxes in the nature of income or franchise taxes, Grantor
shall pay such tax at the time and in the manner required by applicable law and
Grantor shall hold Beneficiary harmless and shall indemnify Beneficiary against
any liability of any nature whatsoever as a result of the imposition of any such
tax. In the event of the enactment, after the date of this instrument, of any
law changing in any way the present law as to the taxation of notes or debts
secured by mortgages, for Federal, State, or local purposes (except for changes
in income or franchise taxes), or the manner of collection of any Impositions,
so as to affect this Deed of Trust or the Note secured hereby, then Grantor
shall upon demand make such payments to Beneficiary and take such other steps,
as may be necessary in Beneficiary’s reasonable judgment, to place Beneficiary
in the same financial position as it was prior to any such enactment, failing
which, or if the Grantor is not permitted by law to make such payments, the
Indebtedness shall, at the option of Beneficiary, immediately become due and
payable at par.

 

7. Insurance. Borrower (to the extent of Grantor’s obligations set forth in this
Section 7) and Operating Tenant (to the extent of its obligations under the
Operating Lease) shall at all times until the Indebtedness shall be paid in
full, keep the Security insured against loss or damage in an amount sufficient
to prevent Beneficiary or Grantor from becoming a co-insurer under the terms of
the applicable policies, but in any event in an amount not less than 100% of the
then full replacement cost of the Improvements (exclusive of the cost of
excavations, foundations and footings below the lowest basement floor) without
deduction for physical depreciation (which replacement cost shall be reset once
a year at Beneficiary’s option in accordance with then customary insurance
underwriting standards used by reasonable and prudent mortgage lenders for a
property of comparable size, mass, construction, type, location, and use) under
policies of All Risk Replacement Cost Insurance (including nuclear explosion, if
available), and otherwise upon the following terms and conditions:

 

(a) Grantor shall further provide the following insurance in such amounts as
shall be reasonably approved by Beneficiary: flood insurance (if the Security is
situated in an area that is considered a flood risk area by the federal
government agency thereof); boiler and machinery insurance; earthquake
insurance; rent loss insurance in an amount sufficient to cover the total of all
rents (including any expenses payable by tenants) accruing from the Security for
a one year period; commercial general liability insurance in a minimum amount of
One Million Dollars ($1,000,000), and excess or umbrella liability of at least
Ten Million Dollars ($10,000,000); such other appropriate insurance as
Beneficiary may require from time to time.

 



--------------------------------------------------------------------------------

(b) Such insurance shall contain no exclusion for acts of terrorism and shall
include: (i) coverage for acts of domestic and international terrorism, (ii)
coverage whether or not a specific act is certified under the Terrorism Risk
Insurance Act of 2002 as an act of terrorism by the U.S. Secretary of the
Treasury, and (iii) coverage amounts, deductibles and limits/sublimits
acceptable to Beneficiary in its sole discretion.

 

(c) During any period of restoration, Grantor shall provide a policy or policies
of builder’s “all risk” insurance in an amount not less than the full insurable
value of the Security.

 

(d) Grantor will assign and deliver to Beneficiary an original certificate of
the policy or policies of all insurance required to be provided hereunder and
provide copies of the policy or policies described therein to Beneficiary unless
Grantor participates in Manager’s insurance program, in which event Grantor
shall provide a copy of the description of coverages provided by Manager to
Grantor. Each policy of insurance provided by Grantor shall (i) be issued by a
company or companies approved by Beneficiary and rated not less than a Best’s
rating of A-/X, (ii) name Beneficiary as an additional insured or loss payee, as
the case may be, (iii) provide that all proceeds shall be payable to
Beneficiary, (iv) provide that it may not be cancelled or modified except upon
thirty (30) days prior written notice to Beneficiary, (v) provide that no act or
thing done by Grantor shall invalidate the policy as against Beneficiary, (vi)
be endorsed with standard noncontributory mortgagee clauses in favor of and in
form acceptable to

 



--------------------------------------------------------------------------------

Beneficiary, and (vii) otherwise be in such form as shall be reasonably
acceptable to Beneficiary, so that at all times until the payment in full of the
Indebtedness, Beneficiary shall have and hold the said policy and policies as
further collateral for the payment of all Indebtedness.

 

(e) If Grantor shall fail to obtain any such policy or policies required by
Beneficiary, or shall fail to deliver an original certificate evidencing the
same to Beneficiary, then Beneficiary may obtain such insurance and pay the
premium or premiums therefore, in which event Grantor shall, on demand of
Beneficiary, repay such premium or premiums to Beneficiary and such repayment
shall be secured by the lien of this Deed of Trust. If Grantor fails to maintain
the level of insurance required under this Deed of Trust, then Grantor shall
indemnify Beneficiary to the extent that a casualty occurs and insurance
proceeds would have been available had such insurance been maintained.

 

(f) Grantor shall promptly provide to Beneficiary copies of any and all notices
(including notice of non renewal), claims, and demands which Grantor receives
from insurers of the Security.

 

(g) Effective from and after any Event of Default, Grantor hereby assigns to
Beneficiary all rights of Grantor in and to any unearned premiums on any
insurance policy required to be furnished by Grantor.

 

Anything in this Section 7 to the contrary notwithstanding, as long as (i)
Manager is managing the Real Property and Grantor participates in Manager’s
insurance programs, (ii) there then exists no default under the Management
Agreement or Event of Default hereunder, (iii) Manager is making all required
insurance payments as and when due pursuant to the Management Agreement, and
(iv) Grantor provides to Beneficiary acceptable evidence that such insurance is,
at all times, in full force and effect as regards the Real Property, then
Beneficiary acknowledges and agrees that the insurance requirements set forth in
the Management Agreement shall govern and control over any inconsistent
provisions set forth in the provisions of this Section 7.

 

8. Insurance/Condemnation Proceeds. Grantor hereby assigns to Beneficiary all
insurance proceeds or Condemnation (defined in Section 9 below) awards which
Grantor may be entitled to receive for loss or damage to, or a taking of, the
Security. In the event of loss or

 



--------------------------------------------------------------------------------

damage to, or a taking of, the Security, the proceeds of said insurance or
Condemnation award shall be payable to Beneficiary alone and Grantor hereby
authorizes and directs any affected insurance company or government agency to
make payment of the insurance proceeds or Condemnation awards directly to
Beneficiary. In the event that any such insurance proceeds or Condemnation
awards are paid directly to Grantor, Grantor shall make such proceeds or awards
available to Beneficiary within five (5) Business Days of Grantor’s receipt
thereof. No such loss or damage shall itself reduce the Indebtedness unless
Beneficiary elects to apply the proceeds and such proceeds are actually applied
to the Indebtedness as provided in Section 10 below. Prior to an Event of
Default, Grantor and Beneficiary shall jointly and reasonably agree on the
prompt adjustment and compromise of such loss, to collect and receive such
proceeds or awards and to endorse any check in payment thereof. During an Event
of Default, or in the event of a loss or damage to, or a taking of, the security
in excess of $1,500,000, Beneficiary is authorized to adjust and compromise such
loss without the consent of Grantor, to collect and receive such proceeds or
awards in the name of Beneficiary and Grantor and to endorse Grantor’s name upon
any check in payment thereof. Furthermore, if an insurance claim is no greater
than $250,000 (a “Minor Claim”), Beneficiary agrees that insurance proceeds may
be made available directly to the Grantor provided that no Event of Default is
then in existence and so long as Grantor promptly commences and diligently
pursues to completion any required restoration Work utilizing such insurance
proceeds. Subject to the provisions of Sections 9, 10 and 11 hereof, such
proceeds or awards shall be applied first toward reimbursement of all costs and
expenses of Beneficiary in collecting said proceeds or awards, then toward
payment of the Indebtedness or any portion thereof, whether or not then due and
payable, in whatever order Beneficiary may elect, or Beneficiary may, at its
option, make said insurance proceeds or Condemnation awards available to Grantor
in whole or in part toward restoration of the Security for which such insurance
proceeds or Condemnation awards shall have been paid.

 

In the event of foreclosure of this Deed of Trust or other transfer of title to
the Security and extinguishment, in whole or in part, of the Indebtedness, all
right, title, and interest of Grantor in and to any insurance policy, or
premiums or payments in satisfaction of claims or any other rights thereunder
then in force, shall pass to the purchaser or grantee notwithstanding the amount
of any bid at such foreclosure sale. Nothing contained herein shall prevent the
accrual of interest as provided in the Note on any portion of the principal
balance due under the Note until such time as the insurance proceeds or
Condemnation awards are actually received and applied to reduce the principal
balance outstanding.

 



--------------------------------------------------------------------------------

9. Restoration Following Fire and Other Casualty or Condemnation. In the event
of damage to the Security by reason of fire or other hazard or casualty, Grantor
shall give prompt written notice thereof to Beneficiary, and, so long as
Beneficiary provides its consent that any insurance proceeds can be made
available as provided in Section 10 hereof, shall proceed with reasonable
diligence to perform repair, replacement and/or rebuilding work (hereinafter
referred to as the “Work”) to restore the Security to its condition prior to
such damage in full compliance with all legal requirements; provided, however,
in the event that Beneficiary does not provide its consent that any insurance
proceeds can be made available, nothing contained herein shall prevent Grantor
from using other funds to perform the Work in Grantor’s sole discretion. In the
event of a taking by power of eminent domain or conveyance in lieu thereof (a
“Condemnation”), if restoration is feasible as reasonably determined by
Beneficiary, then Grantor shall proceed with reasonable diligence to perform
such restoration (also referred to herein as the “Work”). Before commencing the
Work, Grantor shall comply with the following requirements:

 

(a) With respect to any Work reasonably expected to exceed One Million Five
Hundred Thousand Dollars ($1,500,000) in cost (“Major Work”), Grantor shall
furnish to Beneficiary complete plans and specifications for the Work, for
Beneficiary’s approval, which approval shall not be unreasonably withheld. Said
plans and specifications shall bear the signed approval thereof by an architect
reasonably satisfactory to Beneficiary and shall be accompanied by the
architect’s signed estimate, bearing the architect’s seal, of the entire cost of
completing the Work, and shall provide that upon completion of the Work, the
Security shall be at least equal in value and general utility to its value and
general utility prior to the damage or Condemnation.

 

(b) Grantor shall furnish to Beneficiary certified copies of all permits and
approvals required by law in connection with the commencement and conduct of the
Work.

 

(c) With respect to any Major Work, Grantor shall furnish to Beneficiary, prior
to the commencement of the Work, a surety bond for or guaranty of timely
completion of and payment for the Work, which bond or guaranty shall be in form
reasonably satisfactory to Beneficiary and shall be signed by a surety or
sureties, or guarantor or

 



--------------------------------------------------------------------------------

guarantors, as the case may be, who are reasonably acceptable to Beneficiary,
and in an amount not less than the architect’s estimate of the entire cost of
completing the Work, less the amount of insurance proceeds or Condemnation
award, if any, then held by Beneficiary and which Beneficiary shall have elected
or shall be required to apply toward restoration of the Security as provided in
Section 10 hereof.

 

Grantor shall not commence any of the Work until Grantor shall have complied
with the above requirements, and thereafter Grantor shall perform the Work
diligently and in good faith in accordance with the plans and specifications
referred to in subsection (a) above.

 

If, as provided in Section 10 hereof, Beneficiary shall have elected or is
required to apply any insurance proceeds or Condemnation awards toward repair or
restoration of the Security, then so long as the Work is being diligently
performed by Grantor in accordance with the provisions of this Deed of Trust,
Beneficiary shall disburse such insurance proceeds or Condemnation awards to
Grantor from time to time during the course of the Work in accordance with the
following provisions:

 

A. The Work shall be in the charge of an experienced construction manager
reasonably satisfactory to Beneficiary with the consultation of an architect or
engineer if the scope of the work so requires (provided, the project property
manager shall be acceptable so long as it does not constitute Major Work);

 

B. Each request for payment shall not be made more often than at thirty (30) day
intervals, on ten (10) Business Days (as defined in Section 58 hereinbelow)
prior notice to Beneficiary, and shall be accompanied by a certificate
reasonably satisfactory to Beneficiary, of the architect or engineer, dated not
more than ten (10) days prior to the application for withdrawal of funds,
stating:

 

  (i) that all of the Work for which payment is being requested is in place and
has been completed in compliance with the approved plans and specifications and
all applicable legal requirements;

 

  (ii) that the sum then requested to be withdrawn has been paid by Grantor
and/or is justly due to contractors, subcontractors, materialmen, engineers,
architects or other persons (whose

 



--------------------------------------------------------------------------------

names and addresses shall be stated) who have rendered or furnished certain
services or materials for the Work and giving a brief description of such
services and materials and the principal subdivisions or categories thereof and
the respective amounts so paid or due to each of said persons in respect thereof
and stating the progress of the Work up to the date of said certificate;

 

  (iii) that the sum requested to be withdrawn, plus all sums previously
withdrawn, does not exceed the cost of the Work insofar as actually accomplished
up to the date of such certificate;

 

  (iv) that the remainder of the moneys held by Beneficiary will be sufficient
to pay in full for the completion of the Work; and

 

  (v) that no part of the cost of the services and materials described in the
foregoing paragraph (ii) of this Clause B has been or is being made the basis of
the withdrawal of any funds in any previous or then pending application.

 

Grantor shall also provide Beneficiary with respect to any Major Work such other
evidence as Beneficiary shall reasonably require that: (1) all of the Work for
which payment is being requested is in place and has been completed in
substantial compliance with all applicable legal requirements; (2) that the sum
then requested to be withdrawn, plus all sums previously withdrawn, does not
exceed the cost of the Work insofar as actually accomplished up to the date of
such certificate; (3) that the remainder of the moneys held by Beneficiary will
be sufficient to pay in full for the completion of the Work; (4) that the Work
is anticipated to be completed consistent with all requirements, including
applicable zoning provisions, pertinent to preserve any and all rights,
including, without limitation, with respect to any non-conforming use; and (5)
that, except for the amounts, if any, specified in the foregoing paragraph (ii)
of this Clause B to be due for services or materials, there is no outstanding
indebtedness known, after due inquiry, which is then due and payable for work,
labor, services or materials in connection with the Work which, if unpaid, might
become the basis of a vendor’s, mechanic’s, laborer’s or materialmen’s statutory
or other similar lien upon the Security or any part thereof.

 



--------------------------------------------------------------------------------

C. Grantor shall deliver to Beneficiary reasonably satisfactory evidence that
the Security and every part thereof, and all materials and all property
described in the certificate furnished pursuant to the foregoing Clause B, are
free and clear of all mortgages, liens, charges or encumbrances, except (a)
encumbrances, if any, securing indebtedness due to persons (whose names and
addresses and the several amounts due them shall be stated) specified in said
certificate furnished pursuant to the foregoing Clause B, which encumbrances
will be discharged upon disbursement of the funds then being requested, and (b)
this Deed of Trust. Beneficiary shall accept as satisfactory evidence under this
Clause C a certificate of a title insurance company acceptable to Beneficiary or
an endorsement to Beneficiary’s existing loan title policy insuring the lien of
this Deed of Trust, dated as of the date of the making of the disbursement,
confirming the foregoing.

 

D. If the Work affects the foundation, or changes in the footprint of the
Improvements, Grantor shall deliver to Beneficiary a survey of the Security
dated as of a date within ten (10) days prior to the making of the advance (or
revised to a date within ten days prior to the advance) showing no encroachments
other than those, if any, acceptable to Beneficiary.

 

E. There exists no Event of Default, or any state of facts existing which, with
the passage of time or the giving of notice, or both, would constitute an Event
of Default.

 

Beneficiary at its option may waive any of the foregoing requirements.

 

Upon compliance by Grantor with the foregoing Clauses A, B, C, D, and E (except
for such requirements, if any, as Beneficiary at its option may have waived),
Grantor shall, to the extent of the insurance proceeds or Condemnation awards,
if any, which Beneficiary shall have elected or shall be required to apply to
restoration of the Security, pay or cause to be paid to the persons named in the
certificate furnished pursuant to the foregoing Clause B, the respective amounts
stated in said certificate to be due them, less ten percent (10%) retainage
(“Retainage”), and Beneficiary shall pay to Grantor the amounts stated in said
certificate to have been paid by Grantor, less Retainage.

 

If upon completion of the Work there shall be insurance proceeds or Condemnation
awards held by Beneficiary over and above the amounts withdrawn pursuant to

 



--------------------------------------------------------------------------------

the foregoing provisions, plus Retainage, then Beneficiary, at Beneficiary’s
option, may either retain such proceeds or awards and apply the same in
reduction of the Indebtedness in whatever order Beneficiary may elect (without
payment of any prepayment fee or premium with respect to such insurance proceeds
or Condemnation awards), or Beneficiary may pay over such proceeds or awards to
Grantor.

 

Upon completion of the Work, in addition to the requirements of the foregoing
Clauses A, B, C, D, and E, Grantor shall promptly deliver to Beneficiary:

 

  (1) With respect to Major Work, a written certificate of the construction
manager, architect or engineer that the Work has been fully completed in a good
and workmanlike manner in accordance with the approved plans and specifications
and with respect to any other Work, a certificate from Grantor or its property
manager to the same effect;

 

  (2) A written report and policy of a title insurance company reasonably
acceptable to Beneficiary insuring the Security against mechanics’ and
materialmen’s liens;

 

  (3) A certificate by Grantor reasonably satisfactory to Beneficiary in form
and substance, listing all costs and expenses in connection with the completion
of the Work and the amount paid by Grantor with respect to the Work; and

 

  (4) A temporary certificate of occupancy, if required for occupancy of any of
the Improvements affected by the Work and all other applicable certificates,
licenses, consents and approvals issued by governmental agencies or authorities
with respect to the Security and by the appropriate Board of Fire Underwriters
or other similar bodies acting in and for the locality in which the Security is
situated, provided that within thirty (30) days after completion of the Work,
Grantor shall obtain and deliver to Beneficiary a permanent certificate of
occupancy for the Security, if a certificate of occupancy is required for any of
the Improvements affected by the Work.

 



--------------------------------------------------------------------------------

Upon receipt of the foregoing items, Beneficiary shall pay any Retainage held by
Beneficiary to or for the benefit of Grantor.

 

10. Disposition of Condemnation or Insurance Proceeds. Except in the case of a
Minor Claim, Beneficiary, in its absolute discretion, may decide whether and to
what extent, if any, proceeds of insurance or Condemnation awards will be made
available to Grantor for repair or restoration of the Security, but Grantor
shall effect such repair or restoration as provided above whether or not
Beneficiary agrees that any available insurance proceeds and Condemnation awards
may be made available for restoration. Notwithstanding the foregoing,
Beneficiary shall make insurance proceeds or Condemnation awards available to
Grantor for repair or restoration provided the following conditions are
satisfied:

 

(a) Not more than thirty percent (30%) of the Real Property is damaged, and, in
the case of a Condemnation, the portion remaining after the taking is still
economically viable in the reasonable opinion of Beneficiary;

 

(b) There has been no monetary Event of Default in the prior twelve (12) months
and there does not then exist an Event of Default or a state of facts which,
with the passage of time or the giving of notice, or both, would constitute an
Event of Default hereunder or under any other Loan Document;

 

(c) Grantor can demonstrate to Beneficiary’s reasonable satisfaction that
Grantor has the financial ability to make all scheduled payments when due under
the Loan Documents during reconstruction, whether from the proceeds of rent
insurance, operation of the Improvements, Grantor’s own funds or otherwise;

 

(d) Such damage or destruction occurs prior to the last two (2) Loan Years (as
such term is defined in the Note);

 

(e) The funds are released under escrow/construction funding arrangements
specified in Section 9 hereof;

 

(f) The repairs and restoration will restore the Improvements to substantially
the size, design and utility as existed immediately prior to the casualty or
Condemnation; and

 



--------------------------------------------------------------------------------

(g) Grantor can demonstrate to Beneficiary’s reasonable satisfaction that
Grantor has the financial ability to complete the repair and restoration,
whether from the proceeds of insurance, Grantor’s own funds, or otherwise.

 

Provided that there then exists no Event of Default, any application of
insurance or Condemnation proceeds required by Beneficiary shall be at par
without payment of any prepayment fee or premium. If Beneficiary has the right
under this Deed of Trust and elects not to make the proceeds available for the
Work, then such proceeds shall be applied to reduce the Indebtedness in whatever
order Beneficiary may elect. Any principal reduction resulting from an early
involuntary prepayment as a result of a Condemnation proceeding or insurance
settlement will cause a re-calculation of debt service payments based upon the
reduced Loan balance, the remaining amortization schedule and the Interest Rate.

 

11. Fire and Other Casualty; Self-Help. If within one hundred twenty (120) days
after the occurrence of any damage to the Security or the condemnation of any
portion of the Security, Grantor shall not have submitted to Beneficiary and
received Beneficiary’s approval of plans and specifications for any Major Work
or shall not have obtained approval of such plans and specifications from all
governmental authorities whose approval is required for such Work, or if Grantor
shall fail to promptly commence such Work, or if thereafter Grantor fails to
perform the Work diligently or is delinquent in the payment to mechanics,
materialmen or others of the costs incurred in connection with the Work, or, if
Grantor shall fail to complete the Work promptly, then, in addition to all other
rights herein set forth, Beneficiary may give written notice thereof to Grantor
and if such failure is not cured within ten (10) Business Days of such written
notice, then Beneficiary, or any lawfully appointed receiver of the Security,
may at its respective option, perform or cause the Work to be performed, and may
take such other steps as it deems advisable to perform or cause to be performed
the Work, and may enter upon the Security for any of the foregoing purposes, and
Grantor hereby waives, for Grantor and all others holding under Grantor, any
claim against Beneficiary or such receiver arising out of anything done by
Beneficiary or such receiver pursuant to this Section 11, and Beneficiary may
apply insurance and/or Condemnation proceeds (without the need to fulfill the
requirements of Section 9 hereof) to reimburse Beneficiary, and/or such receiver
for all amounts expended or incurred by them, respectively, in connection with
the performance of the Work, and any excess costs shall be paid by Grantor to
Beneficiary upon demand, with interest at the Default Rate (hereinafter
defined), and such payment shall be secured by the lien of this Deed of Trust.

 



--------------------------------------------------------------------------------

12. Rent Insurance Proceeds. If Grantor shall promptly commence and diligently
perform the Work in accordance with the requirements of Section 11 hereinabove
and there shall be no Event of Default under the Loan Documents, then
Beneficiary shall each month pay to Grantor out of the rent insurance proceeds
held by Beneficiary a sum equal to that amount, if any, of the rent insurance
proceeds paid by the insurer which is allocable to the Rental Loss (as defined
below) for the preceding month and any earlier period of time. Beneficiary, at
its option, may waive any of the foregoing conditions to the payment of rent
insurance proceeds. If Grantor does not fulfill the foregoing conditions
entitling Grantor to monthly disbursements of rent insurance proceeds, then such
rent insurance proceeds may be applied by Beneficiary, at Beneficiary’s option,
to the payment of the Indebtedness in whatever order Beneficiary may elect. As
used in this Section 12, “Rental Loss” shall mean loss of base rent, minimum
rent, percentage rent, additional rent and all other sums that tenants may owe
to Grantor as landlord under leases of the Improvements or Land.

 

13. Repair; Alterations; Waste; Environmental. Grantor shall keep all of the
Security in good and substantial repair subject to normal wear and tear, and
expressly agrees that it will neither permit nor commit any waste upon the
Security, nor do any other act or suffer or permit any act to be done, whereby
the Security will become less valuable or the lien hereof may be impaired and
shall comply in all material respects with all zoning laws (including, without
limitation, preservation of any rights as to any non-conforming use), building
codes, subdivision laws, environmental laws, and other laws, ordinances, rules
and regulations made or promulgated by any government or municipality, or by any
agency thereof or by any other lawful authority, which are now or may hereafter
become applicable to the Security; provided that nothing herein shall preclude
Grantor from contesting any matter in good faith through appropriate legal means
diligently pursued so long as Grantor shall repair or restore any building now
or hereafter under construction on the Security and complete the same within a
reasonable period of time. Grantor agrees not to initiate or acquiesce in any
zoning variance or reclassification, without Beneficiary’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed so long as it does not impair the value of the Security. Grantor shall
not construct any additional building or buildings or make any other
improvements on the Land, nor alter, remove or demolish any building or other
Improvements on the Land, without the prior written consent of Beneficiary.

 



--------------------------------------------------------------------------------

Grantor shall comply with the Americans with Disabilities Act of 1990, as
amended, including, without limitation, any regulations, rulings and orders
promulgated pursuant thereto in connection with any Work, any repair to the
Security or any tenant improvements to be performed by Grantor and shall comply
with and implement the recommendations with respect to accessible shower rooms
contained in that certain Property Condition Assessment, dated November 7, 2003
prepared by Jones, Hill, McFarland & Ellis.

 

If Grantor fails to observe any of the provisions of this Section, or suffers or
permits any Event of Default to exist under this Section, Beneficiary or a
lawfully appointed receiver of the Security at its option, from time to time,
may perform, or cause to be performed, any and all repairs and such other work
as it deems necessary to bring the Security into compliance with the provisions
of this Section and may enter upon the Security for any of the foregoing
purposes, and Grantor hereby waives any claim against Beneficiary and/or such
receiver, arising out of such entry or out of any other act carried out pursuant
to this Section. Grantor shall upon notice repay to Beneficiary and such
receiver, with interest at the Default Rate, all amounts expended or incurred by
them, respectively, in connection with any action taken pursuant to this
Section, and such repayment shall be secured by the lien of this Deed of Trust.

 

Grantor represents and warrants that there are currently at least the number of
paved and designated parking spaces (including adequate, properly-sized,
delineated and assigned handicap parking spaces) available on of the Real
Property as are shown on the survey delivered to Beneficiary. Grantor covenants
and agrees that throughout the Term (as defined in Section 1 of the Note) it
shall continue to make available, sufficient parking spaces on the Real Property
to comply with all leases, all applicable government regulations and the
Easement Agreements.

 

14. Environmental Indemnification. Reference is made to that certain
Environmental Indemnification Agreement of even date herewith executed by
Grantor and Highland Hospitality, L.P. (collectively, the “Indemnitors”) (the
“Environmental Indemnification Agreement”), and by this reference is
incorporated herein in its entirety and made a part hereof. This Deed of Trust
also secures the performance of all obligations due to Beneficiary by
Indemnitors under the Environmental Indemnification Agreement. A release of this
Deed of Trust shall not be construed as or be deemed to constitute a termination
of the Environmental Indemnification Agreement, which instead shall continue in
existence and terminate by its own terms.

 



--------------------------------------------------------------------------------

15. Independence of Security. Grantor shall not by act or omission permit any
building or other improvement on any premises not subject to the lien of this
Deed of Trust to rely on the Security or any part thereof or any interest
therein to fulfill any municipal or governmental requirement, and Grantor hereby
assigns to Beneficiary any and all rights to give consent for all or any portion
of the Security or any interest therein to be so used. Similarly, no part of the
Security shall rely on any premises not subject to the lien of this Deed of
Trust or any interest therein to fulfill any governmental or municipal
requirement. Grantor shall not by act or omission impair the integrity of the
Real Property as one or more complete subdivided parcels of land bearing the
same zoning classification, and as one or more complete tax parcels separate and
apart from all other premises. Any act or omission by Grantor, which would
result in a violation of any of the provisions of this Section, shall be void.

 

16. No Other Liens. Grantor shall not consent, agree to, or permit any mortgage
lien, or security interest upon or affecting the Security or any part thereof
except (a) as granted or permitted in this Deed of Trust and any other lien or
security interest granted to Beneficiary and (b) under any Personalty Leases (to
the extent they are deemed to constitute financing agreements), subject to
Grantor’s right to contest involuntary liens as hereinafter provided.

 

Grantor will promptly pay and discharge any and all amounts which are now or
hereafter become liens against the Security whether or not superior to the lien
hereof or to any assignment of rents and leases given to Beneficiary; provided,
however, in the case of an involuntary lien Grantor may contest in good faith
contest, at Grantor’s sole cost and expense, by proper legal proceedings, the
validity or amount of any involuntary lien, on the condition that if such
involuntary lien exceeds $100,000, Grantor first shall deposit with Beneficiary,
as security for the payment of such contested item, an amount equal to the
contested item plus all penalties and interest which would be payable if Grantor
is ultimately required to pay such contested item, and on the further condition
that no amount so contested may remain unpaid for such length of time as shall
permit the Security, or the lien thereon created by the item being contested, to
be sold for the nonpayment thereof, or as shall permit an action, either of
foreclosure or otherwise, to be commenced by the holder of any such lien.
Grantor will not claim any credit on, or make any deduction from the
Indebtedness by reason of the payment of, any lien.

 



--------------------------------------------------------------------------------

The covenants of this Section shall survive any foreclosure and sale of the
Security and any conveyance thereof by deed in lieu of foreclosure with respect
to any such liens in existence as of the date of transfer of title.

 

17. Management.

 

(a) During the term of the Loan, Grantor shall at all times retain a
professional management company satisfactory to Beneficiary to operate and
manage the Security pursuant to a management agreement reasonably satisfactory
to Beneficiary. If the Management Agreement is terminated for any reason during
the term of the Loan, Beneficiary will have the right to declare the entire
indebtedness immediately due and payable unless Grantor enters into a
replacement management agreement (the “Replacement Agreement”) on terms and
conditions reasonably acceptable to Beneficiary with a substitute manager
reasonably acceptable to Beneficiary within 30 days following termination of the
Management Agreement. As a condition to Beneficiary’s approval of any
replacement manager, the manager shall consent to an assignment of management
agreement substantially similar in form and substance as to the Assignment of
Management Agreement, Subordination, Non-Disturbance and Attornment Agreement
and Consent of Manager (the “Assignment of Management Agreement”) dated of even
date herewith by and among Grantor, Manager and Beneficiary. Pursuant to the
Assignment of Management Agreement, the rights of Manager, as manager, under the
Management Agreement are expressly made subordinate to Beneficiary’s rights
under this Deed of Trust and the other Loan Documents, all as more particularly
set forth in the Assignment of Management Agreement.

 

(b) Grantor shall furnish to Beneficiary, within five (5) Business Days after
receipt thereof, or after the mailing or service thereof by Grantor, as the case
may be, a copy of each notice of default Grantor gives to, or receives from any
person, based upon the occurrence, or alleged occurrence, of any default or
defaults in the performance of any covenant, condition, promise or obligation
under the Management Agreement.

 



--------------------------------------------------------------------------------

18. Ground Lease. Grantor hereby represents and warrants to Beneficiary that
there exist no ground leases relating to or executed in connection with the
Security other than the Operating Lease.

 

19. Sidewalks, Municipal Charges. Grantor will promptly pay and discharge any
and all license fees and similar charges, with penalties and interest thereon,
which may be imposed by the municipality in which the Security is situated, for
the use of vaults, chutes, areas and other space beyond the lot line and under
or abutting the public sidewalks in front of or adjoining the Security, and
Grantor will promptly cure any violation of law and comply with any order of
such municipality respecting the repair, replacement or condition of the
sidewalk or curb in front of or adjoining the Security, and in default thereof
Beneficiary may, upon five (5) Business Days’ notice to Grantor, pay any and all
such license fees or similar charges, with penalties and interest thereon, and
the charges of the municipality for such repair or replacement, and any amount
so paid or advanced by Beneficiary and all costs and expenses incurred in
connection therewith (including, without limitation, Attorneys’ Fees (defined in
Section 41 hereinbelow)), with interest thereon at the Default Rate, shall be a
demand obligation of Grantor to Beneficiary, and, to the extent permitted by
law, shall be added to the Indebtedness and shall be secured by the lien of this
Deed of Trust.

 

20. Assignment of Rents and Leases/Future Leases/Obligations of Lessor. The
terms and provisions of that certain Assignment of Rents and Leases executed by
Grantor in favor of Beneficiary of even date herewith (the “Assignment of Rents
and Leases”) are incorporated herein by reference and made a part hereof as if
fully set forth herein.

 

21. Leases; Foreclosure. Any proceedings or other steps taken by Beneficiary to
foreclose this Deed of Trust, or otherwise to protect the interests of
Beneficiary hereunder, shall not operate to terminate the rights of any present
or future tenant of space in the Improvements, notwithstanding that said rights
may be subject and subordinate to the lien of this Deed of Trust, unless
Beneficiary specifically elects otherwise in the case of any particular tenant.
The failure to make any such tenant a defendant in any such foreclosure
proceeding and to foreclose such tenant’s rights will not be asserted by Grantor
or any other defendant in such foreclosure proceeding as a defense to any
proceeding instituted by Beneficiary to foreclose this Deed of Trust or
otherwise protect the interests of Beneficiary hereunder.

 



--------------------------------------------------------------------------------

22. Operating Agreement/Easement Agreements. Grantor hereby represents and
warrants to Beneficiary that there exist no agreements affecting the development
or operation of the Security, other than the Leases, the Management Agreement,
service contracts and Personalty Leases entered into in the ordinary course of
the operation of the Security and the covenants and restrictions included in the
Permitted Encumbrances. Grantor shall, at Grantor’s cost and expense, promptly
and fully perform each and every covenant, condition, promise and obligation of
the owner of the Security under the Easement Agreements and shall make all
payments therein and thereby required to be made by the owner of the Security.
Grantor shall not cancel, transfer, amend in any material respect, or assign the
Easement Agreements without the prior written consent of Beneficiary, and
Grantor shall not consent to the cancellation, transfer, amendment in any
material respect, or assignment of the Easement Agreements by any other party
thereto, without the prior written consent of Beneficiary.

 

23. Events of Default. Each of the following shall constitute an “Event of
Default” hereunder and shall entitle the Beneficiary to exercise its remedies
hereunder and under any of the other Loan Documents or as otherwise provided by
law:

 

(a) Any payment of any installment of principal or interest under the Note is
not received by Beneficiary by 5:00 p.m. (Hartford, Connecticut time) within
five (5) Business Days following the date when such payment was due or any
escrow payment under the Tax Escrow Agreement or Section 5 hereof is not
received by escrow holder or Beneficiary, as applicable by 5:00 p.m. (Hartford,
Connecticut time) within five (5) Business Days following the monthly tax
deposit date;

 

(b) Failure of Grantor in the observance or performance of any other monetary or
non-monetary covenant, promise or agreement provided in this Deed of Trust or in
any other Loan Document (a “failure to perform”), for thirty (30) days after the
giving of notice by Beneficiary to Grantor specifying the nature of the failure
to perform; provided, however, that if the nature of such failure to perform is
such that the same is not susceptible of cure within such thirty (30) day
period, such failure to perform shall not be deemed an Event of Default so long
Grantor shall within such period commence to cure such failure to perform and
thereafter diligently prosecute the cure to completion, but in no event more
than one hundred twenty (120) days in the aggregate from the date of the
original notice of failure to perform. Notwithstanding anything contained herein
to

 



--------------------------------------------------------------------------------

the contrary, the notice and cure period provided under this clause (b) shall
not be applicable to and shall not be in addition to any specific notice and
cure or performance period provided under any other provision of this Deed of
Trust, and the specific notice and cure or performance period provided for in
such provision shall control, and a failure by Grantor to cure a default under
such provision within the applicable cure period shall be an Event of Default
under this Deed of Trust;

 

(c) Any representation, warranty, or statement of Grantor contained herein or in
any of the Loan Documents, including without limitation the Environmental
Indemnification Agreement, or in any writing delivered to Beneficiary on or
before the execution and delivery of the Loan Documents, proves to be untrue in
any material respect as of the date when made;

 

(d) Grantor or the general partner of Grantor shall (i) have an order for relief
entered in a proceeding under Title 11, United States Code, whether such order
shall result from a voluntary or involuntary petition, (ii) seek or consent to
the appointment of a receiver or trustee for itself or for any of the Security,
(iii) file a petition or initiate a proceeding under the bankruptcy, insolvency,
receivership, or similar laws of the United States, any state or any other
jurisdiction, (iv) make a general assignment for the benefit of creditors, or
(v) be unable to pay its debts as they mature;

 

(e) A court shall enter an order, judgment or decree appointing, without the
consent of Grantor, a receiver or trustee for it or for any of the Security or
approving a petition filed against Grantor which seeks relief under the
bankruptcy or other similar laws of the United States, any state or any other
jurisdiction, and such order, judgment or decree shall remain in force,
undischarged or unstayed, sixty (60) days after it is entered;

 

(f) Without the prior written consent of Beneficiary, except with respect to
Permitted Transfers (as hereinafter defined), (i) the Security or any portion
thereof or interest therein shall be mortgaged, encumbered, sold, assigned or
otherwise transferred by Grantor or by operation of law (excluding condemnation
and worn-out or obsolete Personal Property that is replaced with Personal
Property substantially similar thereto in quality and quantity), (ii) if Grantor
is a partnership, joint venture, limited liability company, syndicate or other
group, all or any portion of the interest of any

 



--------------------------------------------------------------------------------

partner or member thereof is pledged or otherwise encumbered or is sold or
otherwise transferred, or (iii) any interest in any entity that owns or Controls
Grantor is pledged or otherwise encumbered or is sold or otherwise transferred.
As used herein, “Controls” shall mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise. The term “Person” means with respect to this Deed of Trust any
natural person, general partnership, limited partnership, limited liability
company, trust, estate, association, corporation, custodian, nominee or any
other individual or entity in its own or any representative capacity. As used
herein “Permitted Transfers” means the pledge or transfer of (1) any limited
partnership interests or units in Highland Hospitality, L.P. and (2) the
membership interests in the general partner of Grantor, provided, that after
such any such pledge or transfer, Highland Hospitality, L.P., Highland
Hospitality Corporation or their Affiliates continue to own not less than
fifty-one percent (51%) of (A) the partnership interests or units in Highland
Hospitality, L.P. and (B) the membership interests in the general partner of
Grantor, as applicable.

 

24. Remedies Upon Default. Immediately upon the occurrence of any Event of
Default, Beneficiary shall have the option, in addition to and not in lieu of or
substitution for all other rights and remedies provided in this Deed of Trust or
any other Loan Document or provided by law or in equity, and is hereby
authorized and empowered by Grantor, to do any or all of the following:

 

(a) Declare without notice the entire unpaid amount of the Indebtedness
immediately due and payable and, at Beneficiary’s option, (i) to bring suit
therefore, or (ii) to bring suit for any delinquent payment of or upon the
Indebtedness, or (iii) to take any and all steps and institute any and all other
proceedings at law or in equity that Beneficiary deems necessary to enforce
payment of the Indebtedness and performance of other obligations secured
hereunder and to protect the lien of this Deed of Trust.

 

(b) Beneficiary may require the Trustee to sell all or part of the Security, at
public auction, to the highest bidder, for cash, at the county court house of
the county in Texas in which the Security or any part thereof is situated or if
the Security is located in more than one county such sale may be made at the
courthouse in any county in which the Security is situated. The sale shall take
place at such area of the courthouse as

 



--------------------------------------------------------------------------------

shall be properly designated from time to time by the commissioners court (or,
if not so designated by the commissioners court, at the courthouse door) of the
specified county, between the hours of 10:00 o’clock a.m. and 4:00 o’clock p.m.
(the commencement of such sale to occur within three (3) hours following the
time designated in the notice of sale as the earliest time at which such sale
shall occur, if required by applicable law) on the first Tuesday of any month,
after giving notice of the time, place and terms of said sale (including the
earliest time at which such sale shall occur) and of the property to be sold, in
the manner hereinafter described. Notice of a sale of all or part of the
Security by the Trustee shall be given by posting written notice thereof at the
courthouse door (or other area in the courthouse as may be designated for such
public notices) of the county in which the sale is to be made, and by filing a
copy of the notice in the office of the county clerk of the county in which the
sale is to be made at least twenty-one (21) days preceding the date of the sale,
and if the property to be sold is in more than one county, a notice shall be
posted at the courthouse door and filed with the county clerk of each county in
which the property to be sold is situated. In addition, Beneficiary shall, at
least twenty-one (21) days preceding the date of sale, serve written notice of
the proposed sale by certified mail on Grantor and each debtor obligated to pay
the debt secured hereby according to the records of Beneficiary. Service of such
notice shall be completed upon deposit of the notice, enclosed in a postpaid
wrapper, properly addressed to Grantor and such debtor at the most recent
address as shown by the records of Beneficiary, in a post office or official
depository under the care and custody of the United States Postal Service. The
affidavit of any person having knowledge of the facts to the effect that such
service was completed shall be prima facie evidence of the fact of service. Any
notice that is required or permitted to be given to Grantor may be addressed to
Grantor at Grantor’s address as stated above. Any notice that is to be given by
certified mail to any other debtor may, if no address for such other debtor is
shown by the records of Beneficiary, be addressed to such other debtor at the
address of Grantor as is shown by the records of Beneficiary. Notwithstanding
the foregoing provisions of this paragraph, notice of such sale given in
accordance with the requirements of the applicable laws of the State of Texas in
effect at the time of such sale shall constitute sufficient notice of such sale.
Trustee may sell all or any portion of the Security, together or in lots or
parcels, and may execute and deliver to the purchaser or purchasers of such
property, good and sufficient deeds of conveyance of fee simple

 



--------------------------------------------------------------------------------

title with covenants of general warranty made on behalf of Grantor, subject to
the Permitted Encumbrances. In no event shall Trustee be required to exhibit,
present or display at any such sale, any of the personalty described herein to
be sold at such sale. Trustee making such sale shall receive the proceeds
thereof and shall apply the same as follows: (i) first, he shall pay the
reasonable expenses of Trustee; (ii) second, he shall pay, so far as may be
possible, the Indebtedness, discharging first that portion of the Indebtedness
arising under the covenants or agreements herein contained and not evidenced by
the Note; (iii) third, he shall pay the residue, if any, to the persons legally
entitled thereto. Payment of the purchase price to Trustee shall satisfy the
obligation of the purchaser at such sale therefor, and such purchaser shall not
be responsible for the application thereof. The sale or sales by Trustee of less
than the whole of the Security shall not exhaust the power of sale herein
granted, and Trustee is specifically empowered to make successive sale or sales
under such power until the whole of the Security shall be sold; and if the
proceeds of such sale or sales of less than the whole of the Security shall be
less than the aggregate of the Indebtedness and the expenses thereof, this Deed
of Trust and the lien, security interest and assignment hereof shall remain in
full force and effect as to the unsold portion of the Security just as though no
sale or sales had been made; provided, however, that Grantor shall never have
any right to require the sale or sales of less than the whole of the Security,
but Beneficiary shall have the right, at its sole election, to request Trustee
to sell less than the whole of the Security. If default is made hereunder, the
holder of the Indebtedness or any part thereof on which the payment is
delinquent shall have the option to proceed with foreclosure in satisfaction of
such item either through judicial proceedings or by directing Trustee to proceed
as if under a full foreclosure, conducting the sale as herein provided without
declaring the entire Indebtedness due, and if sale is made because of default of
an installment, or a part of an installment, such sale may be made subject to
the unmatured part of the Indebtedness; and it is agreed that such sale, if so
made, shall not in any manner affect the unmatured part of the Indebtedness, but
as to such unmatured part, this Deed of Trust shall remain in full force and
effect as though no sale had been made under the provisions of this paragraph.
Several sales may be made hereunder without exhausting the right of sale for any
unmatured part of the Indebtedness. At any such sale (1) Grantor hereby agrees,
in its behalf and in behalf of its heirs, executors, administrators, successors,
personal representatives and assigns, that any and all

 



--------------------------------------------------------------------------------

recitals made in any deed of conveyance given by Trustee with respect to the
identity of Beneficiary, the occurrence or existence of any default, the
acceleration of the maturity of any of the Indebtedness, the request to sell,
the notice of sale, the giving of notice to all debtors legally entitled
thereto, the time, place, terms, and manner of sale, and receipt, distribution
and application of the money realized therefrom, or the due and proper
appointment of a substitute Trustee, and, without being limited by the
foregoing, with respect to any other act or thing having been duly done by
Beneficiary or by Trustee hereunder, shall be taken by all courts of law and
equity as prima facie evidence that the statements or recitals state facts and
are without further question to be so accepted, and Grantor hereby ratifies and
confirms every act that Trustee or any substitute Trustee hereunder may lawfully
do in the premises by virtue hereof; (2) the purchaser may disaffirm any
easement granted, or rental, lease or other contract made in violation of any
provision of this Deed of Trust, and may take immediate possession of the
Security free from, and despite the terms of, such grant of easement and rental
or lease contract; and, (3) Beneficiary may bid and become the purchaser of all
or any part of the Security at any trustee’s or foreclosure sale hereunder, and
the amount of Beneficiary’s successful bid may be credited on the Indebtedness.

 

(c) Proceed against the Personal Property in accordance with Beneficiary’s
rights and remedies with respect to the Personal Property, including the right
to sell the Personal Property either together with the Real Property or
separately and without regard to the remainder of the Security in accordance
with Beneficiary’s rights and remedies provided by the Uniform Commercial Code
as enacted in the State of Texas as well as other rights and remedies available
at law or in equity.

 

(d) Cause to be brought down to date a title examination and tax histories of
the Security, procure title insurance or title reports or, if necessary, procure
new abstracts and tax histories.

 

(e) Procure an updated or entirely new environmental audit of the Security
including building, soil, ground water and subsurface investigations; have the
Improvements inspected by an engineer or other qualified inspector and procure a
building inspection report; procure an MAI or other appraisal of the Security or
any portion thereof; enter upon the Security at any time and from time to time
to accomplish

 



--------------------------------------------------------------------------------

the foregoing and to show the Security to potential purchasers and potential
bidders at foreclosure sale; make available to potential purchasers and
potential bidders all information obtained pursuant to the foregoing and any
other information in the possession of Beneficiary regarding the Security.

 

(f) Either by itself or by its agent to be appointed by it for that purpose or
by a receiver appointed by a court of competent jurisdiction, as a matter of
strict right, without notice and without regard to the adequacy or value of any
security for the Indebtedness or the solvency of any party bound for its
payment, take possession of and operate the Security, Grantor hereby waiving any
right Grantor might have to object to or oppose any such possession, and,
whether or not Beneficiary has taken possession of the Security, to collect and
apply the Rents, including those past due and unpaid, after payment of all
necessary charges and expenses, in reduction of the Indebtedness. The receiver
shall have all of the rights and powers permitted under the laws of the State of
Texas. Except for damage caused by Beneficiary’s gross negligence or willful
misconduct, Grantor hereby waives any claim Grantor may have against Beneficiary
for mismanagement of the Security during Beneficiary’s operation of the Security
under this subparagraph or as mortgagee in actual possession under applicable
statutes.

 

(g) Beneficiary may, at its option without waiving any Event of Default, pay,
perform or observe the same, and all payments made or costs or expenses incurred
by Beneficiary in connection therewith shall be secured hereby and shall be,
without demand, immediately repaid by Grantor to Beneficiary with interest
thereon at the Default Rate hereunder. Beneficiary shall be the sole judge of
the necessity for any such actions and of the amounts to be paid. Beneficiary is
hereby empowered to enter and to authorize others to enter upon the Security or
any part thereof for the purpose of performing or observing any such defaulted
term, covenant or condition without hereby becoming liable to Grantor or any
person in possession holding under Grantor.

 

(h) Apply against the Indebtedness in such order, as Beneficiary shall determine
any funds held for the benefit of Grantor in escrow by Beneficiary or by any
third-party escrow agent under any of the Loan Documents, including, without
limitation, any funds held under the escrow established pursuant to Section 5 of
this Deed of Trust.

 



--------------------------------------------------------------------------------

(i) Upon any foreclosure sale, Beneficiary may bid for and purchase the Security
and shall be entitled to apply all or any part of the Indebtedness as a credit
to the purchase price. In the event of any sale of the Security by foreclosure,
through judicial proceedings, by advertisement, by power of sale, or otherwise,
the proceeds of any such sale which are applied in accordance with this Deed of
Trust shall be applied in the following order to: (i) all expenses incurred for
the collection of the Indebtedness and the foreclosure of this Deed of Trust,
including reasonable compensation to Trustee and Beneficiary, their agents and
attorneys; (ii) all sums expended or incurred by Beneficiary and/or Trustee
directly or indirectly in carrying out the terms, covenants and agreements of
the Note or notes evidencing the Indebtedness, of this Deed of Trust and any
other Loan Documents, together with interest thereon as therein provided; (iii)
all late payment charges, prepayment fees, advances and other amounts due under
any of the Loan Documents; (iv) all accrued and unpaid interest upon the
Indebtedness; (v) the unpaid principal amount of the Indebtedness; and (vi) the
surplus, if any, to the person or persons legally entitled thereto.

 

In the event of any acceleration of the Indebtedness pursuant to the first
paragraph of this Section, Grantor shall pay to Beneficiary together with the
principal indebtedness and interest thereon an amount equal to the prepayment
fee provided for in the Note and such fee shall be included as part of the
Indebtedness.

 

Failure to exercise any option to accelerate in the event of a default or other
circumstance permitting the exercise of such option, shall not constitute a
waiver of the default or of the right to exercise such option at a later time,
or a waiver of the right to exercise such option in the event of any other
default or circumstance specified above.

 

25. Receiver. If an Event of Default shall have occurred, Beneficiary, to the
maximum extent permitted by law, shall be entitled, as a matter of right, to the
appointment of a receiver of the Security, without notice or demand, and without
regard to the adequacy of the security for the Indebtedness or the solvency of
Grantor. Grantor hereby irrevocably consents to such appointment and waives
notice of any application therefor. Any such receiver or receivers shall have
all the usual powers and duties of receivers in like or similar cases and all
the powers and duties of Beneficiary in case of entry and shall continue as such
and exercise all such powers until the date of confirmation of sale of the
Security, unless such receivership is

 



--------------------------------------------------------------------------------

sooner terminated. If an Event of Default shall have occurred, Beneficiary shall
also be entitled to become a mortgagee in possession with all the powers, rights
and remedies that a duly appointed receiver would have.

 

26. Foreclosure of Personalty. Upon the happening of any and every such Event of
Default, should Beneficiary elect to cause any of the Security to be disposed of
as personal property because the same is personal property under the applicable
laws of the State of Texas, Beneficiary may dispose of all or any part thereof
in any manner now or hereafter permitted by the Uniform Commercial Code of the
State of Texas or in accordance with any other remedy provided in law or in
equity. Any such disposition may be conducted by an employee or agent of
Beneficiary. Both Grantor and Beneficiary shall be eligible to purchase any part
or all of such property at such disposition. Any such disposition may be either
public or private as Beneficiary may so elect, in its sole discretion, subject
to the provisions of the Uniform Commercial Code of the State of Texas.
Beneficiary shall have all of the rights and remedies of a secured party under
the Uniform Commercial Code of the State of Texas. Expenses of retaking,
holding, preparing for sale, selling or the like shall include Beneficiary’s
Attorney’s Fees and legal expenses, and upon the occurrence of any Event of
Default, Grantor, upon demand of Beneficiary, shall assemble such personal
property and make it available to Beneficiary at a place which is deemed to be
reasonably convenient to both Beneficiary and Grantor. Beneficiary shall give
Grantor at least five (5) days’ prior written notice (or a longer period if then
required in accordance with the laws of the State of Texas) of the time and
place of any public sale or other disposition of such property or of the time at
or after which any private sale or any other intended disposition is to be made,
and if such notice is sent to Grantor, as the same is provided for the mailing
of notices herein, it shall constitute reasonable notice to Grantor.

 

27. Prepayment Premiums. Immediately upon the first insertion of any
advertisement or notice of any such sale, there shall become due and owing by
Grantor all expenses incident to such advertisement or notice, all court costs
and all expenses incident to any foreclosure proceedings brought under this Deed
of Trust or otherwise in connection with such sale, plus interest thereon at the
Default Rate, and no party shall be required to receive only the aggregate
Indebtedness then secured hereby unless it is accompanied by a tender of payment
of such expenses, costs, and interest. In partial consideration for Beneficiary
agreeing to make the Loan to Grantor, Grantor agrees that upon the occurrence of
an Event of Default and acceleration of the Indebtedness secured hereby, any
tender of payment by or on behalf of

 



--------------------------------------------------------------------------------

Grantor of the amount necessary to satisfy all of such Indebtedness made at any
time before or at any foreclosure sale shall constitute an evasion of the
payment terms of the Note and hereunder, and shall be deemed to be a voluntary
prepayment, and such payment, to the extent permitted by law, shall be
accompanied by the prepayment fee, or the default prepayment fee (as
appropriate), as provided in the Note, and Beneficiary shall not be obligated to
accept any such tender of payment unless such tender of payment includes such
prepayment fee, or such default prepayment fee (as applicable).

 

28. Acceleration Interest. In addition to any late payment charge which may be
due under the Note, Grantor shall pay interest on all sums due hereunder at a
rate (the “Default Rate”) equal to the lesser of (i) the Interest Rate plus
three percent (3%) per annum, or (ii) the maximum rate permitted by law, from
and after the first to occur of the following events: (A) Beneficiary sends
notice to Grantor that it elects to cause the acceleration of the Indebtedness;
(B) a petition under Title 11, United States Code, shall be filed by or against
Grantor or if Grantor shall seek or consent to the appointment of a receiver or
trustee for itself or for any of the Security, file a petition seeking relief
under the bankruptcy or other similar laws of the United States, any state or
any other jurisdiction, make a general assignment for the benefit of creditors,
or be unable to pay its debts as they become due; (C) a court shall enter an
order, judgment or decree appointing, with or without the consent of Grantor, a
receiver or trustee for it or for any of the Security or approving a petition
filed against Grantor which seeks relief under the bankruptcy or other similar
laws of the United States, any state or any other jurisdiction, and any such
order, judgment or decree shall remain in force, undischarged or unstayed, sixty
(60) days after it is entered; or (D) if all sums due hereunder are not paid on
the Maturity Date (as defined in the Note).

 

29. Late Charge. In the event any sums of principal, interest and applicable
escrow amounts due under the Note, this Deed of Trust or any other Loan
Document, are not paid by Grantor when due, without regard to any cure or grace
period, Grantor shall pay to Beneficiary for the month during which such payment
is not made when due and for each month or fraction thereof that such sum
remains unpaid, a late charge equal to the lesser of three percent (3%) of such
installment or the maximum amount allowed by law, as the reasonable estimate by
Beneficiary and Grantor of a fair average compensation for the loss that may be
sustained by Beneficiary due to the failure of Grantor to make timely payments,
and such amount shall be secured hereby, provided that such late charge shall
not apply to the payment of the entire

 



--------------------------------------------------------------------------------

outstanding Indebtedness due on the Maturity Date. Such late charge shall be
paid without prejudice to the right of Beneficiary to collect any other amounts
provided to be paid or to declare an Event of Default under this Deed of Trust
or any other Loan Document.

 

30. Waiver of Statutory Rights.

 

(a) Grantor agrees, to the fullest extent permitted by law, that in an Event of
Default on the part of Grantor hereunder, neither Grantor nor anyone claiming
through or under Grantor will set up, claim, or seek to take advantage of any
moratorium, reinstatement, forbearance, appraisement, valuation, stay, extension
or exemption laws now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure of this Deed of Trust, or the sale of the Security,
or the delivery of possession thereof immediately after such sale to the
purchaser at such sale, and Grantor, for itself and all who may at any time
claim through or under it, hereby waives to the fullest extent that it may
lawfully do so, the benefit of all such laws, and any and all rights to have the
assets subject to the security interest of this Deed of Trust marshaled upon any
foreclosure or sale under the power granted herein and agrees that Beneficiary
or any court having jurisdiction to foreclose such lien may sell the Security in
part or in its entirety.

 

(b) TO THE EXTENT NOT PROHIBITED BY LAW, GRANTOR AND BENEFICIARY HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENTS, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (ORAL OR WRITTEN) OR
ACTIONS OF GRANTOR OR BENEFICIARY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
BENEFICIARY MAKING THE LOAN SECURED HEREBY.

 

31. Security Interest. This Deed of Trust shall, as to any equipment and other
Personal Property covered hereby, be deemed to constitute a security agreement,
and Grantor, as debtor, hereby grants to Beneficiary, as secured party, a
security interest therein pursuant to the Uniform Commercial Code of the State
of Texas. Grantor agrees, upon request of Beneficiary, to furnish an inventory
of Personal Property (including the FF&E) owned by Grantor and subject to this
Deed of Trust and, upon request by Beneficiary, to execute any supplements

 



--------------------------------------------------------------------------------

to this Deed of Trust, any separate security agreement, any financing statements
and any continuation statements in order to include specifically said inventory
of Personal Property or otherwise to perfect the security interest granted
hereby. Upon any Event of Default, Beneficiary shall have all of the rights and
remedies provided in said Code or otherwise provided by law or by this Deed of
Trust, including but not limited to the right to require Grantor to assemble
such Personal Property and make it available to Beneficiary at a place to be
designated by Beneficiary which is reasonably convenient to both parties, the
right to take possession of the Personal Property with or without demand and
with or without process of law and the right to sell and dispose of the same and
distribute the proceeds according to law. The parties hereto agree that any
requirement of reasonable notice shall be met if Beneficiary sends such notice
to Grantor at least ten (10) days prior to the date of sale, disposition or
other event giving rise to the required notice, and that the proceeds of any
disposition of any such Personal Property may be applied by Beneficiary first to
the reasonable expenses in connection therewith, including reasonable Attorneys’
Fees and legal expenses incurred, and then to payment of the Indebtedness. With
respect to the Personal Property that has become so attached to the Real
Property that an interest therein arises under the real property law of the
State of Texas, this Deed of Trust shall also constitute a financing statement
and a fixture filing under the Texas Uniform Commercial Code. Grantor is the
record owner of the Real Property and the addresses of Grantor and Beneficiary
are as set forth on the first page of this Deed of Trust. Grantor represents and
warrants that it is a “registered organization” organized under the laws of the
State of Delaware Grantor covenants that it will not alter such registration
without the prior written consent of Beneficiary. Grantor further represents and
warrants that its name is exactly as set forth in the signature page of this
Deed of Trust. Grantor also covenants that its name shall not be altered without
the prior written consent of Beneficiary. Grantor hereby acknowledges and agrees
that this Deed of Trust is an authenticated record, and authorizes the filing of
financing statements by Beneficiary without the execution thereof by Grantor.

 

32. Right of Entry. Beneficiary and Beneficiary’s representatives may at all
times during normal business hours and with reasonable notice to Grantor and
Manager enter upon the Security and inspect the same, or cause it to be
inspected by agents, employees or independent contractors of Beneficiary, and
show the same to others, but Beneficiary shall not be obligated to make any such
entry or inspection.

 



--------------------------------------------------------------------------------

33. Estoppel Certificate. Grantor, within fifteen (15) days after written
request from Beneficiary, will furnish a signed statement in writing, duly
acknowledged, of the amount then due or outstanding hereunder and whether or not
any offsets or defenses exist against the Indebtedness, and if so, specifying
such offsets and defenses. Upon request by Beneficiary, Grantor shall exercise
any right it may have to request an estoppel certificate from any or all of the
tenants on the Security within ten (10) days following Beneficiary’s request.

 

34. Annual Statements. Grantor will furnish Beneficiary with the following
financial statements and information, all of which reports will be in hard copy
and electronic format:

 

(a) within forty-five (45) days after the end of each calendar quarter, an
unaudited balance sheet and a statement of revenues and expenses for such
quarter and year-to-date;

 

(b) within ninety (90) days after the end of each calendar year, (a) a reviewed
balance sheet and (b) a statement of revenues and expenses for the Real Property
and Grantor, certified as true and correct by the chief financial officer of the
general partner of Grantor;

 

(c) Within one hundred twenty (120) days after the end of each calendar year,
annual capital expenditure summaries for the Real Property; and

 

(d) Such other financial information as Beneficiary may reasonably request in
writing.

 

In addition to the regularly scheduled reports required above, Grantor agrees to
provide Beneficiary within five (5) Business Days after a written request
therefor, a balance sheet and year-to-date operating statements for the Real
Property certified by the chief financial officer of the general partner of
Grantor. Grantor also agrees to reasonably cooperate with Beneficiary and
Beneficiary’s loan servicer in providing information and access to the Real
Property in connection with the annual inspection of the Real Property, or such
other inspections as Beneficiary may reasonably require.

 

Notwithstanding the provisions of subsections (a) and (b) above, Beneficiary
agrees that subsection (b) above shall be waived by Beneficiary, provided that
Beneficiary shall retain the right, in its sole discretion and any time and from
time to reinstate the requirements of subsection (b) by written notice to
Grantor, effective upon receipt by Grantor of such notice.

 



--------------------------------------------------------------------------------

Grantor acknowledges that Beneficiary may sell, transfer or assign the Loan, or
any interest therein (whether by sale of the entire Loan, the issuance of
participation certificates in private unrated transactions, or in connection
with a securitization of the Loan individually or as part of a pool of loans in
a public or private rated transaction, or otherwise). In connection therewith,
Grantor agrees that Beneficiary shall be entitled to disclose, as Beneficiary
may deem necessary or desirable, to any and all investors, purchasers,
transferees, servicers, participants, investors, rating agencies or
organizations maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Beneficiary has
or may hereafter acquire relating to the Loan, whether furnished by Grantor or
any guarantor or indemnitor.

 

If Grantor omits to prepare and deliver promptly any report required by this
Section, and such failure continues for thirty (30) days after written notice
thereof, Beneficiary may elect, in addition to exercising any remedy for an
Event of Default as provided for in this Deed of Trust, to make an audit of all
books and records of Grantor and its beneficial owners (but excluding Highland
Hospitality Corporation), including their bank accounts, which in any way
pertain to the Security, and to prepare the statement or statements which
Grantor failed to procure and deliver. Such audit shall be made and such
statements shall be prepared by an independent certified public accountant to be
selected by Beneficiary. Grantor shall pay all expenses of the audit and other
services, which expenses shall be secured hereby as part of the Indebtedness and
shall be immediately due and payable with interest thereon at the Default Rate.

 

Beneficiary shall afford any information received pursuant to this Section 34
the same degree of confidentiality that Beneficiary affords similar information
proprietary to Beneficiary; provided, however, that Beneficiary does not in any
way warrant or represent that such information received from Grantor will remain
confidential, and, provided further, that Beneficiary shall have the
unconditional right to disclose, as necessary, any such information in the event
Beneficiary sells, transfers, conveys, or assigns this Deed of Trust or any
portion of the Indebtedness.

 



--------------------------------------------------------------------------------

35. Rights Cumulative. Each right and remedy of Beneficiary under this Deed of
Trust, the Note and the other Loan Documents, shall be in addition to every
other right and remedy of Beneficiary and such rights and remedies may be
enforced separately, successively and in any combination and order.

 

36. Subrogation. To the extent that proceeds of the Indebtedness are used to pay
any outstanding lien, charge or encumbrance affecting the Security, and such
proceeds have been advanced by Beneficiary at Grantor’s request, Beneficiary
shall be subrogated to all rights, interest and liens owned or held by any owner
or holder of such outstanding liens, charges and encumbrances, irrespective of
whether such liens, charges or encumbrances are released of record; provided,
however, that the terms and provisions hereof shall govern the rights and
remedies of Beneficiary and shall supersede the terms, provisions, rights, and
remedies under the lien or liens to which Beneficiary is subrogated hereunder.

 

37. No Waiver. Any failure by Beneficiary to insist upon the strict performance
by Grantor of any of the terms and provisions hereof shall not be deemed to be a
waiver of any of the terms and provisions hereof, and Beneficiary,
notwithstanding any such failure, shall have the right thereafter to insist upon
the strict performance by Grantor of any and all of the terms and provisions
hereof to be performed by Grantor.

 

38. Deed of Trust Extension. The lien hereof shall remain in full force and
effect during any postponement or extension of the time of payment of the
Indebtedness, or of any part thereof, and any number of extensions or
modifications hereof, or any additional notes taken by Beneficiary, shall not
affect the lien hereof or the liability of Grantor or of any subsequent obligor
to pay the Indebtedness unless and until such lien or liability be expressly
released in writing by Beneficiary.

 

39. Indemnification. Grantor shall indemnify and hold Beneficiary harmless from
and against all obligations, liabilities, losses, costs, expenses, fines,
penalties or damages (including Attorneys’ Fees) which Beneficiary may incur by
reason of this Deed of Trust or with regard to the Security prior to such time
as Beneficiary takes actual physical possession of and manages and operates the
Real Property after an Event of Default, except for such claims that are caused
by the gross negligence or willful misconduct of Beneficiary or the escrow
holder under any escrow agreements. Grantor shall defend Beneficiary against any
claim or litigation involving Beneficiary for the same, and should Beneficiary
incur such obligation, liability, loss,

 



--------------------------------------------------------------------------------

cost, expense, fine, penalty or damage, then Grantor shall reimburse Beneficiary
upon demand. Any amount payable to Beneficiary under this provision shall be
secured hereby and, if not paid within five (5) days following demand therefor,
shall bear interest at the Default Rate.

 

40. Nonrecourse. Except as provided in this Section 40 and in Section 16 of the
Note, notwithstanding anything else to the contrary contained herein or in any
of the other Loan Documents, no judgment for the repayment of the indebtedness
evidenced by the Note or in any action to foreclose this Deed of Trust or to
collect any amount payable under the Note or the other Loan Documents or for the
performance or discharge of any covenants, obligations or undertakings of
Grantor will be satisfied out of the personal assets of Grantor or of any
holders of beneficial interest in Grantor. Beneficiary’s sole recourse for such
judgment(s) shall be against the Real Property and other collateral as provided
pursuant to this Deed of Trust and any of the other Loan Documents. The
foregoing limitation on liability shall not apply, and Grantor shall be
personally liable, for all damages and losses incurred by Beneficiary and any
equitable relief as a court may award for the following acts or omissions, to
the extent described:

 

    

Act or Omission

--------------------------------------------------------------------------------

  

Liability

--------------------------------------------------------------------------------

(i)

   Grantor misapplies any Condemnation (defined in Section 9 of this Deed of
Trust) awards or insurance proceeds attributable to the Real Property,    To the
extent of such misapplication;

(ii)

   Grantor misapplies any security deposits or reserves attributable to the Real
Property,    To the extent of such misapplication;

(iii)

   Grantor collects rents in advance in violation of any covenant under the Loan
Documents,    To the extent of such rents collected in advance;

(iv)

   Grantor commits any fraud, misrepresentation or waste,    To the extent of
any remedies available at law or in equity;

(v)

   Gross revenues from the Real Property are sufficient to pay any portion of
the indebtedness, operating and maintenance expenses, insurance premiums
deposits into a reserve or escrow account, or other sums required by the Loan
Documents, and Grantor fails to make such payments or deposits when due,    To
the extent of any funds diverted from such payments or expenses (during the
twelve (12) months prior to Beneficiary’s notice of acceleration through the
date Beneficiary takes title to the Real Property);

 



--------------------------------------------------------------------------------

    

Act or Omission

--------------------------------------------------------------------------------

  

Liability

--------------------------------------------------------------------------------

(vi)    Grantor enters into any separate guarantee and/or
indemnification agreement(s) and/or master lease(s) in favor
of Beneficiary, in addition to the Environmental
Indemnification Agreement, which Grantor has concurrently
entered into,    As provided in such guarantee, indemnification or master
lease;

(vii)

   Grantor fails to pay Real Estate Taxes and other Impositions which are a lien
against the Real Property during the period of Grantor’s ownership,    To the
extent of any unpaid Real Estate Taxes and other Impositions, and any additional
interest, penalties or other charges assessed as a result of such non-payment;
provided, however, to the extent Grantor makes escrow deposits for Real Estate
Taxes under the Tax Escrow Agreement or Section 5 hereof, Grantor shall have no
liability for nonpayment of such Real Estate Taxes, to the extent of such
escrowed funds;

(viii)

   Grantor fails to maintain the levels, coverages and maximum deductibles of
insurance required under the Loan Documents, to the extent that a casualty or
liability occurs or arises and insurance proceeds would have been available had
such insurance been maintained,    In the amount of the loss incurred as the
result of such uninsured casualty or uninsured liability.

 

The provisions of this Section 40 will not affect other remedies available to
Beneficiary or Beneficiary’s rights in the Real Property. There shall be no
limitation, in any event, of Grantor’s personal liability under, nor on the
exercise of any of Beneficiary’s rights under, the Environmental Indemnification
Agreement, except as may be expressly set forth therein. Nothing contained in
this Section 40 shall be deemed to prejudice the rights of Beneficiary to
proceed against any entity or person whatsoever, including Grantor, with respect
to the enforcement of any guarantees, leases, master leases, or similar rights
of payment hereafter executed.

 



--------------------------------------------------------------------------------

41. Attorneys’ Fees. Any reference to “Attorney Fees”, “Attorneys’ Fees”, or
“Attorney’s Fees” in this document includes but is not limited to both the
reasonable fees, charges and costs incurred by Beneficiary or Trustee through
Beneficiary’s or Trustee’s retention of outside legal counsel and the allocable
reasonable fees, costs and charges for services rendered by Beneficiary’s
in-house counsel. Any reference to “Attorney Fees”, “Attorneys’ Fees”, or
“Attorney’s Fees” shall also include but not be limited to those reasonable
attorneys or legal fees, costs and charges incurred by Beneficiary or Trustee in
the collection of any Indebtedness, the enforcement of any obligations
hereunder, the protection of the Security, the foreclosure of this Deed of
Trust, the sale of the Security, the defense of actions arising hereunder and
the collection, protection or setoff of any claim the Beneficiary may have in a
proceeding under Title 11, United States Code. Attorneys’ Fees provided for
hereunder shall accrue whether or not Beneficiary has provided notice of default
or of an intention to exercise its remedies for such default.

 

42. Administrative Fees. Beneficiary shall have the right to charge reasonable
administrative fees during the Term of the Note as Beneficiary may determine,
its reasonable discretion, in connection with any servicing requests made by
Grantor requiring Beneficiary’s evaluation, preparation and processing of any
such requests not to exceed $5,000.00 in any one matter. Administrative fees
shall not be charged for routine servicing matters contemplated by the Loan
Documents including, without limitation: processing payments; processing
insurance and UCC continuation documentation; processing escrow draws; review of
tenant leases, subordination non-disturbance and attornment agreements and
tenant estoppels on standard forms approved by Beneficiary without material
modifications. Such administrative fees shall apply to requests for matters not
permitted or contemplated by the Loan Documents, including, without limitation
requests for transfers or assignments, requests for partial releases; requests
for review of new easements and loan modifications and to requests, which while
contemplated by the Loan Documents, because of the nature of the request, will
require significantly more time than an institutional lender, acting reasonably,
would contemplate for such request (including without limitation, requests for
the approval of tenant leases, tenant estoppels and tenant subordination,
non-disturbance and attornment agreements which contain material differences
from Beneficiary’s standard forms). Beneficiary shall also be entitled to

 



--------------------------------------------------------------------------------

reimbursement for professional fees it incurs for such administration, including
without limitation, those of architects, engineers and Attorneys’ Fees, provided
that Beneficiary shall be entitled to reimbursement of Attorneys’ Fees for
either in-house counsel or outside counsel, but not both.

 

43. Trustee’s Costs and Expenses; Governmental Charges. Grantor shall pay all
costs, fees and expenses of Trustee, its agents and counsel in connection with
the performance of its duties hereunder, including without limitation the cost
of any trustee’s sale guaranty or other title insurance coverage ordered in
connection with any foreclosure proceedings hereunder, and shall pay all taxes
(except federal and state income taxes) or other governmental charges or
impositions imposed by any governmental authority on Trustee or Beneficiary by
reason of their interest in the Loan Documents.

 

44. Protection of Security; Costs and Expenses. Grantor shall appear in and
defend any action or proceeding purporting to affect the security hereof or the
rights or powers of Beneficiary, and shall pay all costs and expenses, including
without limitation cost of evidence of title and reasonable Attorneys’ Fees, in
any such action or proceeding in which Beneficiary or Trustee may appear, and in
any suit brought by Beneficiary to foreclose this Deed of Trust or to enforce or
establish any other rights or remedies of Beneficiary hereunder. If Grantor
fails to perform any of the covenants or agreements contained in this Deed of
Trust within any applicable notice and cure periods provided for in this Deed of
Trust, or if any action or proceeding is commenced which affects Beneficiary’s
interest in the Security or any part thereof, including, but not limited to,
eminent domain, code enforcement, or proceedings of any nature whatsoever under
any federal or state law, whether now existing or hereafter enacted or amended,
relating to bankruptcy, insolvency, arrangement, reorganization or other form of
debtor relief, or to a decedent, then after compliance with the applicable
notice and cure provisions provided for in this Deed of Trust, Beneficiary may,
but without obligation to do so and without further notice to or demand upon
Grantor and without releasing Grantor from any obligation hereunder, make such
appearances, disburse such sums and take such action as Beneficiary deems
necessary or appropriate to protect Beneficiary’s interest, including, but not
limited to, disbursement of reasonable Attorneys’ Fees, entry upon the Security
to make repairs or take other action to protect the security hereof, and
payment, purchase, contest or compromise of any encumbrance, charge or lien
which in the judgment of Beneficiary appears to be prior or superior hereto.
Grantor further agrees to pay all reasonable expenses of Beneficiary and Trustee
(including without limitation Attorney’s Fees and disbursements)

 



--------------------------------------------------------------------------------

(i) incident to the protection of the rights of Beneficiary hereunder, or (ii)
incident to the enforcement or collection of payment of the Indebtedness,
whether by judicial or non-judicial proceedings, or in connection with any
bankruptcy, insolvency, arrangement, reorganization or other debtor relief
proceeding of Grantor, or otherwise, or (iii) in connection with any title
insurance coverage ordered in connection with any foreclosure proceedings
hereunder. Grantor also agrees to pay all taxes (except federal and state income
taxes) and other governmental charges or impositions imposed by any governmental
authority on Beneficiary by reason of their interest in the Loan Documents. Any
amounts disbursed by Beneficiary pursuant to this Section 44 shall be additional
indebtedness of Grantor secured by the Loan Documents as of the date of
disbursement and shall bear interest at the Default Rate. All such amounts shall
be payable by Grantor immediately without demand. Nothing contained in this
Section shall be construed to require Beneficiary to incur any expense, make any
appearance, or take any other action.

 

45. Notices. Any notice, demand, request, statement or consent made hereunder
shall be in writing, signed by the party giving such notice, request, demand,
statement, or consent, and shall be deemed to have been properly given when
either delivered personally, delivered to a reputable overnight delivery service
providing a receipt or deposited in the United States mail, postage prepaid and
registered or certified return receipt requested, at the address set forth
below, or at such other address within the continental United States of America
as may have theretofore have been designed in writing. The effective date of any
notice given as aforesaid shall be the date of personal service, one (1)
Business Day after delivery to such overnight delivery service, or three (3)
Business Days after being deposited in the United States Mail, whichever is
applicable. For purposes hereof, the addresses are as follows:

 

If to Beneficiary:

     Connecticut General Life Insurance Company        c/o CIGNA Realty
Investors        280 Trumbull Street        Hartford, Connecticut 06103       
Attn: Debt Asset Management, H-11G

with a copy to:

     CIGNA Realty Investors        280 Trumbull Street        Hartford,
Connecticut 06103        Attn: Real Estate Law, H-16C

 



--------------------------------------------------------------------------------

If to Grantor:

     HH DFW Hotel Associates, L.P.        c/o Highland Hospitality Corporation  
     8405 Greensboro Drive, Suite 500        McLean, Virginia 22102       
Attention: General Counsel

with a courtesy

copy to:

     Highland Hospitality Corporation        8405 Greensboro Drive, Suite 500  
     McLean, Virginia 22102        Attention: Chief Financial Officer

 

Notwithstanding the foregoing agreement to provide a courtesy copy to Grantor’s
counsel, such copy shall be a courtesy copy only, and failure to provide such
courtesy copy shall have absolutely no effect or entitle Grantor to any remedy
whatsoever. Any notice duly given to Grantor as provided above shall be
effective whether or not the courtesy copy was given to Grantor’s counsel.

 

46. Release. Upon the satisfaction in full of the Indebtedness, Beneficiary
shall promptly release of record the Security from the lien hereof and shall
surrender this Deed of Trust and the Assignment of Rents and Leases and all
notes evidencing indebtedness secured by this Deed of Trust to Grantor. Grantor
shall pay all costs of recordation.

 

47. Applicable Law. The provisions hereof shall be construed in accordance with
the laws of the State of Texas, without giving effect to any principles of
conflicts of laws.

 

48. Tenancy at Will. In the event of a trustee’s sale hereunder, if at the time
of such sale Grantor occupies the portion of the Security so sold or any part
thereof, Grantor shall immediately become the tenant of the purchaser at such
sale, which tenancy shall be a tenancy from day to day, terminable at the will
of either tenant or landlord, at a rental per day based upon the value of the
portion of the Security so occupied, such rental to be due and payable daily to
the purchaser. An action of forcible detainer shall lie if the tenant holds over
after a demand in writing for possession of such Security.

 

49. Substitution of Trustee. Beneficiary may remove Trustee at any time or from
time to time for any reason (with or without cause) and appoint a successor
trustee, and upon such appointment, all powers, rights, duties and authority of
Trustee, as aforesaid, shall thereupon become vested in such successor. Such
substitute trustee shall be appointed by written instrument, which appointment
may be executed by any authorized agent of Beneficiary or in any other manner
permitted by applicable law.

 



--------------------------------------------------------------------------------

50. Indemnification of Trustee. Except for gross negligence or willful
misconduct, Trustee shall not be liable for any act or omission or error of
judgment. Trustee may rely on any document believed by him in good faith to be
genuine. All money received by Trustee shall, until used or applied as herein
provided, be held in trust, but need not be segregated (except to the extent
required by law), and Trustee shall not be liable for interest thereon. Grantor
hereby indemnifies Trustee against all liability and expenses, which he may
incur in the performance of his duties hereunder.

 

51. Other. If more than one party is named as Trustee herein, any one party may
perform any obligations or duties of the Trustee herein without the joinder of
any other party named herein. Beneficiary may exercise any and all other rights,
remedies and recourse granted under the Loan Documents now or hereafter existing
in equity or at law for the protection and preservation of the Security.

 

52. Invalidity. If any provision of this Deed of Trust shall be held invalid or
unenforceable, the same shall not affect in any respect whatsoever the validity
of the remainder of this Deed of Trust, except that if such provision relates to
the payment of principal or interest, then the Beneficiary may, at its option,
declare the Indebtedness due and payable upon one hundred (120) days prior
written notice to Grantor and, provided there exists no Event of Default
hereunder, without prepayment fee.

 

53. Captions. The captions in this instrument are inserted only as a matter of
convenience and for reference, and are not and shall not be deemed to be any
part hereof.

 

54. Modifications. This Deed of Trust may not be changed or terminated except in
writing signed by both parties. The provisions of this Deed of Trust shall
extend and be applicable to all renewals, amendments, extensions,
consolidations, and modifications of the other Loan Documents, and any and all
references herein to the Loan Documents shall be deemed to include any such
renewals, amendments, extensions, consolidations or modifications thereof.

 



--------------------------------------------------------------------------------

55. Bind and Inure. The provisions of this Deed of Trust shall be binding on the
Grantor and its heirs, successors and assigns, and any subsequent owners of the
Security. The covenants of Grantor herein shall run with the land, and this Deed
of Trust and all of the covenants herein contained shall inure to the benefit of
the Beneficiary, its successors and assigns.

 

56. Replacement of Note. Upon receipt of evidence reasonably satisfactory to
Grantor of the loss, theft, destruction or mutilation of the Note, and in the
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to Grantor or, in the case of any such
mutilation, upon surrender and cancellation of the Note, Grantor will execute
and deliver, in lieu thereof, a replacement Note, identical in form and
substance to the Note and dated as of the date of the Note and upon such
execution and delivery all references in this Deed of Trust to the Note shall be
deemed to refer to such replacement Note.

 

57. Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Grantor under this Deed of Trust, the Note
and any of the other Loan Documents.

 

58. Business Day. The terms “Business Day” and “Business Days” as used in this
Deed of Trust shall mean any calendar day other than a Saturday, a Sunday or a
federal holiday on which the U.S. Postal Service’s offices are closed for
business in one or more of McLean, Virginia or Hartford, Connecticut.

 

59. Rights and Remedies of Sureties. Grantor waives any right or remedy, which
Grantor may have or be able to assert pursuant to Chapter 34 of the Business and
Commerce Code of the State of Texas pertaining to the rights and remedies of
sureties.

 

60. Authority of Beneficiary. As Operating Tenant is not a maker of the Note,
Operating Tenant hereby authorizes Beneficiary to perform any of the following
acts at any time and from time to time, all without notice to Operating Tenant
and without affecting Beneficiary’s rights or Operating Tenant’s obligations
under this Deed of Trust: (i) alter any terms of the Loan Documents, including
renewing, compromising, extending or accelerating, or otherwise changing the
time for payment of, or increasing or decreasing the rate of interest under, the
Note, (ii) take and hold security for the Loan Documents, accept additional or
substituted security for the Loan Documents, and subordinate, exchange, enforce,
waive, release,

 



--------------------------------------------------------------------------------

compromise, fail to perfect, sell or otherwise dispose of any such security,
(iii) apply any security now or later held for the Loan Documents in any order
that Beneficiary in its sole discretion may choose, and direct the order and
manner of any sale of all or any part of it and bid at any such sale, (iv)
release any obligor under the Note or any of the other Loan Documents, including
without limitation Borrower (each an “Obligor”) of its liability under any Loan
Document, and/or (v) substitute, add or release any one or more guarantors or
endorsers of the Loan Documents.

 

61. Waivers of Operating Tenant. Operating Tenant absolutely, unconditionally,
knowingly, and expressly waives:

 

(a) notice of acceptance hereof; (2) notice of any loans or other financial
accommodations made or extended under this Deed of Trust and the Loan Documents
to which it is a party or the creation or existence of any Indebtedness; (3)
notice of the amount of the Indebtedness, subject, however, to the Operating
Tenant’s right to make inquiry of the Beneficiary to ascertain the amount of the
Indebtedness at any reasonable time; (4) notice of any adverse change in the
financial condition of any Obligor or of any other fact that might increase
Operating Tenant’s risk hereunder; (5) notice of presentment for payment,
demand, protest, and notice thereof as to any instruments among the Loan
Documents to which the Operating Tenant is a party; (6) notice of any Event of
Default; and (7) all other notices (except if such notice is specifically
required to be given to Operating Tenant hereunder or under the Loan Documents
to which the Operating Tenant is a party) and demands to which Operating Tenant
might otherwise be entitled.

 

(b) its right to require the Beneficiary to institute suit against, or to
exhaust any rights and remedies which the Beneficiary has or may have against,
any Obligor or any third party, or against any collateral for the Indebtedness
provided by any Obligor or any third party. Operating Tenant further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Indebtedness shall have been fully and finally performed and
indefeasibly paid) of any Obligor or by reason of the cessation from any cause
whatsoever of the liability of any Obligor in respect thereof.

 

(c) (1) any rights to assert against Beneficiary any defense (legal or
equitable), set-off, counterclaim, or claim which the Operating Tenant may now
or at any

 



--------------------------------------------------------------------------------

time hereafter have against any Obligor or any other party liable to the
Beneficiary; (2) any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Indebtedness or any
security therefor; (3) any defense the Operating Tenant has to performance
hereunder arising by reason of: the impairment or suspension of the
Beneficiary’s rights or remedies against any Obligor; the alteration by the
Beneficiary of the Indebtedness; any discharge of any Obligor’s obligations to
the Beneficiary by operation of law as a result of the Beneficiary’s
intervention or omission; or the acceptance by the Beneficiary of anything in
partial satisfaction of the Indebtedness; and (4) the benefit of any statute of
limitations affecting Grantor’s liability hereunder or the enforcement thereof,
and any act which shall defer or delay the operation of any statute of
limitations applicable to the Indebtedness shall similarly operate to defer or
delay the operation of such statute of limitations applicable to Grantor’s
liability hereunder.

 

Notwithstanding anything to the contrary in this Deed of Trust, except with
respect to the obligations of Grantor set forth in Sections 4 (Impositions), 7
(Insurance), 40 (Nonrecourse), and this Section 61 (Waivers), for all purposes
Operating Tenant shall not have any responsibility to perform or provide any
obligation, covenant, representation or warranty under this Deed of Trust,
except and only to the extent Beneficiary has accelerated the obligations
secured by the Deed of Trust and Beneficiary reasonably determines that
Operating Tenant’s performance of an such an excluded obligation or covenant is
required in order for Beneficiary to realize upon all or any portion of the
Security. Operating Tenant’s obligations under Section 40 shall be limited to
acts or omissions which arise in connection with Operating Tenant’s duties under
the Operating Lease. So long as no Event of Default shall have occurred and be
continuing, nothing contained in this Section shall be construed so as to
negatively affect Highland Hospitality Corporation’s continued qualification as
a real estate investment trust under the Internal Revenue Code.

 

62. Obligor’s Financial Condition. Operating Tenant assumes full responsibility
for keeping informed of Obligor’s financial condition and business operations
and all other circumstances affecting Obligor’s ability to pay and perform its
obligations to Beneficiary, and agrees that Beneficiary shall have no duty to
disclose to Operating Tenant any information which Beneficiary may receive about
Obligor’s financial condition, business operations or any other circumstances
bearing on Obligor’s ability to perform.

 

[SIGNATURES APPEAR ON THE NEXT PAGE]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has duly executed this Deed of Trust as a sealed
instrument on the day and year first above written.

 

GRANTOR: HH DFW HOTEL ASSOCIATES, L.P., a Delaware limited partnership

By:

  HHC Texas GP LLC (fka Sugar Land GP LLC), a Delaware limited liability
company, its general partner    

By:

 

/s/ Tracy M.J. Colden

--------------------------------------------------------------------------------

   

Name:

 

Tracy M.J. Colden

   

Title:

 

Vice President

OPERATING TENANT: HHC TRS OP LLC, a Delaware limited liability company

By:

 

/s/ Tracy M.J. Colden

--------------------------------------------------------------------------------

Name:

 

Tracy M.J. Colden

Title:

 

Vice President

 

STATE OF    Maryland

     §        §

COUNTY OF    Montgomery

     §

 

This instrument was acknowledged before me on September 8, 2004, by Tracy M.J.
Colden, Vice President of HHC Texas GP LLC (fka Sugar Land GP LLC), a Delaware
limited liability company, general partner of HH DFW HOTEL ASSOCIATES, L.P., a
Delaware limited partnership, on behalf of said limited liability company and
limited partnership.

 

( S E A L )

  

/s/ Sharon A. Rowe

--------------------------------------------------------------------------------

    

Notary Public in and for

the above County and State

My Commission Expires:

   Print Name of Notary:

                            10/02/04

--------------------------------------------------------------------------------

  

Sharon A. Rowe

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

STATE OF Maryland

     §        §

COUNTY OF Montgomery

     §

 

This instrument was acknowledged before me on September 8, 2004, by Tracy M.J.
Colden, Vice President of HHC TRS OP LLC, a Delaware limited liability company,
on behalf of said limited liability company.

 

( S E A L )

  

/s/ Sharon A. Rowe

--------------------------------------------------------------------------------

    

Notary Public in and for

the above County and State

My Commission Expires:

   Print Name of Notary:

                            10/02/04

--------------------------------------------------------------------------------

  

Sharon A. Rowe

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

EXHIBIT A

TO

DEED OF TRUST AND SECURITY AGREEMENT

 

Legal Description

 

Being a tract of land situated in the Jefferson Tilley Survey, Abstract No.
1474, and being all of Lot 1, Block H of D.F.W. Freeport, revised First and
Second Installment, an addition to the City of Irving according to the revised
plat recorded in Volume 80009, Page 2532, Map Records, Dallas County, Texas, and
being more particularly described as follows:

 

BEGINNING at a 5/8-inch iron rod with “GSES, INC., RPLS 4804” cap found at the
most southerly point on a corner clip at the intersection of the southwest line
of Royal Lane (a 100 foot R.O.W.) and the southeast line of Freeport Parkway (a
100 foot R.O.W.);

 

THENCE, along the southwest line of said Royal Lane the following:

 

South 35 degrees 40 minutes 50 seconds East, a distance of 786.15 feet to a
5/8-inch iron rod with “GSES, INC., RPLS 4804” cap found for corner being the
point of curvature to the left;

 

Along said curve to the left, having a central angle of 29 degrees 41 minutes 03
seconds, a radius of 780.00 feet, and an arc length of 404.12 feet to a 1/2-inch
iron rod found for corner situated in the north line of Gentry Road (a 40 foot
R.O.W.);

 

THENCE, North 89 degrees 49 minutes 30 seconds West, departing said Royal Lane
and along the north line of said Gentry Road, a distance of 591.37 feet to a
1/2-inch iron rod found for corner situated in the northeast line of State
Highway No. 114 (a variable width R.O.W.);

 

THENCE, along the northeast line of State Highway 114 the following;

 

North 73 degrees 05 minutes 57 seconds West, a distance of 134.40 feet to a
5/8-inch iron rod with “GSES, INC., RPLS 4804” cap found for corner;

 

North 59 degrees 52 minutes 40 seconds West, a distance of 470.70 feet to a
5/8-inch iron rod with “GSES, INC., RPLS 4804” cap found for corner;

 

North 28 degrees 15 minutes 22 seconds West, a distance of 113.10 feet to a
5/8-inch iron rod with “GSES, INC., RPLS 4804” cap found for corner;

 

North 00 degrees 14 minutes 00 seconds East, a distance of 46.44 feet to a
5/8-inch iron rod with “GSES, INC., RPLS 4804” cap found for corner situated in
the southeast line of said Freeport Parkway;

 

THENCE, along the southeast line of said Freeport Parkway the following:

 

North 30 degrees 03 minutes 00 seconds East, a distance of 174.49 feet to a
5/8-inch iron rod with “GSES, INC., RPLS 4804” cap found for corner, being the
point of curvature to the right;

 



--------------------------------------------------------------------------------

Along said curve to the right, having a central angle of 24 degrees 16 minutes
10 seconds, a radius 974.67 feet, and an arc length of 412.85 feet to a 5/8-inch
iron rod with “GSES, INC., RPLS 4804” cap found for corner;

 

North 54 degrees 19 minutes 10 seconds East, a distance of 32.32 feet to a
5/8-inch iron rod with “GSES, INC., RPLS 4804” cap found for corner;

 

South 80 degrees 40 minutes 50 seconds East, a distance of 25.00 feet to the
POINT OF BEGINNING and containing 11.5787 acres or 504,367 square feet of land,
more or less.

 

The property described and shown hereon is the same property described in
LandAmerica Title Insurance Company title commitment no. 121101614 dated August
27, 2004.

 